Exhibit 10.1
EXECUTION VERSION
PARTNERSHIP INTEREST PURCHASE AGREEMENT
dated December 10, 2010
by and among
BRIGHTPOINT NORTH AMERICA L.P.,
TOUCHSTONE ACQUISITION LLC,
TOUCHSTONE WIRELESS REPAIR AND LOGISTICS, LP,
TOUCHSTONE WIRELESS INVESTMENT PARTNERS, LLC and the
LIMITED PARTNERS

 



--------------------------------------------------------------------------------



 



          Table of Contents   Page    
1. Definitions
    1            
1.1. Certain Definitions
    1  
1.2. Terms Defined Elsewhere
    9            
2. Purchase and Sale of Equity Interests
    11            
2.1. Basic Transaction
    11  
2.2. Purchase Price
    11  
2.3. Purchase Price Adjustments.
    11  
2.4. The Closing
    16  
2.5. Deliveries at the Closing
    16  
2.6. Purchase Price Allocation
    18            
3. Representations and Warranties Concerning the Sellers
    19            
3.1. Authorization
    19  
3.2. Ownership of Equity Interests
    19  
3.3. Noncontravention
    19  
3.4. Broker Fees
    19            
4. Representations and Warranties Concerning the Company and its Subsidiaries
    19            
4.1. Organization and Authorization
    19  
4.2. Subsidiaries
    20  
4.3. Capitalization
    21  
4.4. Noncontravention
    21  
4.5. Title to Assets
    21  
4.6. Broker Fees
    22  
4.7. Financial Statements; Indebtedness
    22  
4.8. No Undisclosed Liabilities
    22  
4.9. Events Subsequent to Most Recent Fiscal Year End
    23  
4.10. Legal Compliance
    24  
4.11. Tax Matters
    25  
4.12. Real Property
    26  
4.13. Intellectual Property
    27  
4.14. Information Technology
    29  
4.15. Material Contracts
    30  
4.16. Licenses and Authorizations
    31  
4.17. Insurance
    32  
4.18. Litigation
    32  
4.19. Employees and Independent Contractors
    33  
4.20. Employee Benefits
    34  
4.21. Environment, Health and Safety Matters
    37  
4.22. Accounts Receivable
    38  

i



--------------------------------------------------------------------------------



 



          Table of Contents   Page    
4.23. Customers and Suppliers
    38  
4.24. Inventory
    39  
4.25. Certain Business Relationships With the Company and its Subsidiaries
    39  
4.26. Product Warranties; Latent Defects
    39  
4.27. Illegal Payments
    39  
4.28. Bank Accounts; Power of Attorney
    40  
4.29. State Takeover Statutes
    40  
4.30. No Limitation
    40    
5. Representations and Warranties of Buyer
    41    
5.1. Organization of BPNA
    41  
5.2. Organization of BPGP
    41  
5.3. Authorization of Transaction
    41  
5.4. Noncontravention
    42  
5.5. Broker Fees
    42  
5.6. Litigation
    42  
5.7. Purchase for Investment
    42  
5.8. Sufficient Financing
    42  
5.9. No Knowledge of Misrepresentation or Omission
    42  
5.10. Investigation; No Reliance
    43    
6. Covenants of the Sellers Prior to the Closing Date
    43    
6.1. Access and Investigation
    43  
6.2. Operation of the Business
    44  
6.3. Commercially Reasonable Efforts
    46  
6.4. Consents and Approvals
    46  
6.5. Audited Financials
    48  
6.6. No Solicitation of Transactions
    48  
6.7. Public Announcements
    49  
6.8. Termination of Agreements
    49  
6.9. Bonus Calculation
    49    
7. Conditions Precedent
    49    
7.1. Conditions Precedent to Obligations of Buyer
    49  
7.2. Conditions Precedent to Obligations of the Sellers
    50    
8. Post-Closing Covenants
    51    
8.1. Further Assurances
    51  
8.2. Transition
    51  
8.3. Record Retention
    52  
8.4. Nondisclosure; Noncompetition; Nonsolicitation; Nondisparagement
    52  
8.5. Nondisparagement
    55  

ii



--------------------------------------------------------------------------------



 



          Table of Contents   Page    
8.6. Reserved
    55  
8.7. Directors’ and Officers’ Indemnification
    55    
9. Indemnification
    56    
9.1. Sellers’ Indemnification
    56  
9.2. Sellers’ Indemnification Related to the Company’s Representations,
Warranties and Non-Performance
    56  
9.3. Buyer’s and the Company’s Indemnification
    57  
9.4. Indemnification Procedures
    58  
9.5. Limits on Indemnification
    59  
9.6. Survival of Representations and Warranties
    61  
9.7. Mitigation; Losses Net of Insurance, Etc.
    61  
9.8. Tax Treatment of Indemnity Payments
    61  
9.9. Distributions from Escrow Fund
    62  
9.10. Sole Remedy/Waiver
    62  
9.11. No Consequential Damages
    62  
9.12. Other Limitations
    63  
9.13. Seller Representative
    63    
10. Termination
    65    
10.1. Termination
    65  
10.2. Effect of Termination
    66    
11. Tax Matters
    66    
11.1. Pre-Closing Tax Returns
    66  
11.2. Straddle Period Tax Returns
    66  
11.3. Transfer Taxes
    67  
11.4. Cooperation on Tax Matters
    67  
11.5. Audits
    67    
12. Additional Terms and Provisions
    68    
12.1. No Third-Party Beneficiaries
    68  
12.2. Entire Agreement
    68  
12.3. Schedules
    68  
12.4. Assignment
    69  
12.5. Notices
    69  
12.6. Controlling Law
    70  
12.7. Jurisdiction and Process
    70  
12.8. Waiver of a Jury Trial
    71  
12.9. Specific Performance
    71  
12.10. Amendments and Waivers
    71  
12.11. Severability; No Waiver
    71  

iii



--------------------------------------------------------------------------------



 



          Table of Contents   Page    
12.12. Expenses
    72  
12.13. Full Understanding
    72  
12.14. Construction
    72  
12.15. Counterparts
    72  
12.16. Headings
    72  
12.17. References
    72  
12.18. Provision Respecting Legal Representation
    72  

iv



--------------------------------------------------------------------------------



 



        Table of Contents     Page    
EXHIBITS
         
Exhibit A
  Ownership of Equity Interests   Exhibit B     Seller’s Equity Interest
Assignment Form    Exhibit C    Form of Escrow Agreement     Exhibit D   
Working Capital Calculation and Related Accounting Principles   

v



--------------------------------------------------------------------------------



 



PARTNERSHIP INTEREST PURCHASE AGREEMENT
     PARTNERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) dated
December 10, 2010 (the “Agreement Date”) by and among Brightpoint North America
L.P., a Delaware limited partnership (“BPNA”), Touchstone Acquisition LLC, an
Indiana limited liability company (“BPGP” and, collectively with BPNA, “Buyer”),
Touchstone Wireless Repair and Logistics, LP, a Pennsylvania limited partnership
(the “Company”), Touchstone Wireless Investment Partners, LLC, a Pennsylvania
limited liability company and the general partner of the Company (the “General
Partner”), and all of the limited partners of the Company listed on Exhibit A
attached hereto (collectively, the “Limited Partners” and, together with the
General Partner, the “Sellers”). Buyer, the Sellers and the Company are referred
to collectively herein as the “Parties.”
PREAMBLE
     WHEREAS, the General Partner is the owner of 100% of the general
partnership interests (the “GP Interests”) in, and the sole General Partner of,
the Company;
     WHEREAS, the Limited Partners, collectively, are the owners of 100% of the
limited partnership interests in the Company (the “LP Interests” and, together
with the GP Interests, the “Equity Interests”); and
     WHEREAS, this Agreement contemplates a transaction in which Buyer will
purchase from the Sellers, and the Sellers will sell to Buyer, all of the Equity
Interests.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and intending to be legally bound hereby, the Parties agree as follows:
     1. Definitions.
          1.1. Certain Definitions. Capitalized terms used and not otherwise
defined herein shall have the following meanings:
          (a) “Accounting Arbitrator” means a Neutral Accounting Firm mutually
agreed upon by the Buyer and Seller Representative.
          (b) “Accounting Principles” means those principles set forth on
Exhibit D hereto.
          (c) “Acquisition Proposal” means any inquiry, offer or proposal
concerning any (a) merger, consolidation, equity exchange, reorganization,
recapitalization, business combination, or other similar transaction in which
the other party thereto or its stockholders will own 20% or more of the combined
voting power of the surviving entity resulting from any such

1



--------------------------------------------------------------------------------



 



transaction, (b) sale, lease, exchange, mortgage, pledge, transfer or other
disposition of assets of the Company or its Subsidiaries, as the case may be,
representing 20% or more of the consolidated assets of the Company taken as a
whole in a single transaction or series of related transactions, (c) any other
transaction or series of related transactions pursuant to which any third party
proposes to acquire control of assets of the Company or its Subsidiaries having
a fair market value equal to or greater than 20% of the fair market value of all
of the assets of the Company or its Subsidiaries, as the case may be, taken as a
whole, immediately prior to such transaction, or (d) any agreement to engage in
any of the foregoing (in each case, other than the transactions contemplated by
this Agreement).
          (d) “Affiliate” has the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act.
          (e) “Authorizations” means, as to any Person, all licenses, permits,
franchises, orders, approvals, concessions, clearances, registrations,
qualifications and other authorizations issued or granted to such Person under
applicable foreign, federal, state and local laws or by any Governmental
Authority.
          (f) “Business Day” means any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in the State of New York are authorized or
required by law or other governmental action to close.
          (g) “Business of the Company” means the business of providing
logistics, repair or consignment resale services for cellular phones or smart
phones, in each case with a voice transmission capability, or cable or set top
boxes.
          (h) “Cash” means, as of any date, any cash on hand, cash in bank or
other accounts, readily marketable securities, and other cash-equivalent liquid
assets of any nature as of such date, determined in accordance with the
Accounting Principles.
          (i) “COBRA” means the requirements of Part 6 of Subtitle B of Title I
of ERISA and Code §4980B.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Company Competitor” means a business that is directly competitive
with the Business of the Company; provided, however, that any business that
provides logistics, repair, or consignment resale services to electronic devices
other than cellular phones or smart phones, in each case with a voice
transmission capability, or cable or set top boxes, or any business that
provides products or services other than logistics, repair, or consignment
resale services to wireless carriers, insurers, manufacturers, suppliers,
distributors, retailers, logistics or

2



--------------------------------------------------------------------------------



 



repair providers shall in no event be a Company Competitor.
          (l) “Contract” means, whether written or oral, any note, bond,
mortgage, indenture, contract, agreement, license, lease, purchase order, sales
order or other legally binding commitment or obligation, express or implied, to
which a Person is a party or by which a Person or its assets or properties are
bound.
          (m) “Current Assets” means, without duplication, the sum of (a) trade
and other accounts receivable, (b) prepaid expenses (including prepaid Taxes),
(c) inventory, and (d) other assets that would be accounted for as current
assets, determined in accordance with the Accounting Principles, but excluding
Cash.
          (n) “Current Liabilities” means, without duplication, the sum of
(a) trade and other accounts payable, (b) accrued salaries and bonuses, and
(c) other liabilities that would be accounted for as current liabilities in
accordance with the Accounting Principles, but excluding any (x) Indebtedness
and (y) Unpaid Transaction Expenses; all as determined in accordance with the
Accounting Principles.
          (o) “Employee Benefit Plan” means any employee benefit plan as defined
in Section 3(3) of ERISA, any “voluntary employees’ beneficiary association”
within the meaning of Section 501(c)(9) of the Code, “welfare benefit fund”
within the meaning of Section 419 of the Code, or “qualified asset account”
within the meaning of Section 419A of the Code, and any other material plan,
program, policy or arrangement for or regarding bonuses, commissions, incentive
compensation, severance, vacation, pensions, profit sharing, retirement, payroll
savings, stock options, stock purchases, stock awards, stock ownership, phantom
stock, stock appreciation rights, equity compensation, medical/dental expense
payment or reimbursement, disability income or protection, sick pay, group
insurance, self insurance, death benefits, employee welfare or fringe benefits
of any nature, including those benefiting retirees or former employees.
          (p) “Environmental Laws” means all applicable federal, state, local
and foreign or international laws and any implementing regulations, legally
binding agency guidance or policy as well as applicable common laws relating to
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or protection of human health as
it relates to exposure to Hazardous Materials including, without limitation,
relating to (i) Releases or threatened Releases of Hazardous Materials, (ii) the
manufacture, processing, distribution, use, treatment, storage, transport or
management of Hazardous Materials, (iii) the management of asbestos or lead in
buildings or other structures, or (iv) the Comprehensive Environmental Response,
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act and the Occupational Health and Safety
Act (to the extent related to worker exposure to Hazardous Materials).

3



--------------------------------------------------------------------------------



 



          (q) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and all rulings and regulations promulgated thereunder.
          (r) “ERISA Affiliate” means any entity, trade or business (whether or
not incorporated) that is part of the same controlled group with, under common
control with, part of an affiliated service group with, or part of another
arrangement that includes, the Company or any ERISA Affiliate within the meaning
of Code Section 414(b), (c), (m) or (o).
          (s) “Escrow Agent” means JPMorgan Chase Bank, N.A.
          (t) “Escrow Agreement” means the escrow agreement to be entered into
on the Closing Date by and among Buyer, Escrow Agent and the Seller
Representative, on behalf of the Sellers, in substantially the form attached
hereto as Exhibit C (the “Escrow Agreement”).
          (u) “Excluded Intellectual Property Losses” means any and all Losses:
(i) arising out of or caused by any claim or Proceeding for patent or other
Intellectual Property infringement made by a party against whom Buyer, the
Company or either of their respective Affiliates has initiated patent or other
Intellectual Property infringement Proceedings or to whom Buyer, the Company or
either of their respective Affiliates has delivered a written notice, or
otherwise made a claim, of patent or other Intellectual Property infringement,
in either case with respect to ICE; (ii) arising out of or caused by the use of
ICE outside of the United States; or (iii) arising from and after the filing of
any patent application with respect to ICE.
          (v) “Fundamental Representations” means those representations and
warranties set forth in Sections 3.1 (Authorization), 3.2 (Ownership of Equity
Interests), 3.3 (Noncontravention), 3.4 (Broker Fees), 4.1 (Organization and
Authorization), 4.2 (Subsidiaries), 4.3 (Capitalization) and 4.6 (Broker Fees).
          (w) “GAAP” means United States generally accepted accounting
principles as in effect as of the date of this Agreement.
          (x) “Governmental Authority” means any executive, legislative,
judicial, regulatory or administrative government authority, including, without
limitation, any federal, state, local or foreign government or any subdivision,
agency, instrumentality, authority (including any regulatory, administrative,
and self-regulatory authority), department, commission, board or bureau thereof
or any federal, state, local or foreign court or tribunal.
          (y) “Hazardous Materials” means any toxic or hazardous substance,
material, or waste, and any other contaminant, pollutant or constituent thereof,
whether liquid, solid, semi-solid, sludge and/or gaseous, including without
limitation, chemicals, compounds, by-products, pesticides, asbestos containing
materials, petroleum or petroleum products, and polychlorinated biphenyls, and
any other toxic or hazardous material or substance, whether waste materials, raw

4



--------------------------------------------------------------------------------



 



materials or finished products regulated or governed by any Environmental Law.
          (z) “ICE” means the Company’s inventory control environment and all
related Intellectual Property and Information Technology as constituted as of
the date hereof.
          (aa) “Indebtedness” means, with respect to any Person, (a) all
obligations of such Person, whether or not contingent, for borrowed money of
whatsoever nature including, without limitation, (i) any loan or other financial
credit facilities, (ii) any outstanding letters of credit, to the extent funded,
(iii) any off balance sheet financial obligations in the nature of indebtedness
for borrowed money, (iv) any capitalized leases, and (v) with respect to the
Company, (A) any obligation to repay the Commonwealth of Pennsylvania amounts
owed under the Settlement and Release Agreement by and between the Company and
the Commonwealth of Pennsylvania, (B) any payments required to be made to the
Sellers by the Company as a result of the transaction contemplated by this
Agreement, (C) any obligations under the unsecured notes payable resulting from
the acquisition of the Company’s Series B Preferred Interests, (D) payment
obligations under the Settlement Agreement and Mutual Release, dated as of
March 31, 2009, by and among the Company, the General Partner, Striker
Investment Partners, LLC, Striker Partners I, L.P., BKI Enterprises, Inc. and
Brian Itterly and (b) any guarantees of the obligations described in clause
(a) above of any other Person.
          (bb) “Information Technology” means all computer hardware, Software,
microprocessors, networks, firmware and other information technology and
communications equipment used in the operations of the Company and its
Subsidiaries.
          (cc) “IRS” means the Internal Revenue Service.
          (dd) “Knowledge of the Company,” “to the Company’s Knowledge” and
similar phrases mean the knowledge of John K. Cowles, James Allen Hurley, II,
Ricky A. Hurley, David Hunter, Rockwell Scott, David Edwards and Anne Mozeko,
after due inquiry. For purposes of this Section 1.1(dd), “due inquiry” shall
mean solely the oral inquiry of any other Company employee heading any
department responsible for a subject area addressed by the representations and
warranties of the Company set forth in this Agreement.
          (ee) “Liabilities” means any direct or indirect Indebtedness,
liability or obligation, known or unknown, fixed or inchoate, liquidated or
unliquidated, secured or unsecured, accrued, absolute, contingent or otherwise.
          (ff) “Licenses” means all material licenses, franchises, permits and
other similar requirements of or with any Governmental Authority which are held
by a Party as of the date hereof.
          (gg) “Losses” of a Person means any and all losses, liabilities,
damages, claims, awards, judgments, reasonable costs and reasonable expenses
(including, without limitation, the

5



--------------------------------------------------------------------------------



 



costs of reasonable investigation, remediation and attorneys’ fees) suffered or
incurred by such Person; provided, however, that such term shall not include any
damages based on any multiple of profits or earnings or incidental, punitive,
special, indirect or consequential damages except in the case of fraud or
intentional misrepresentation or to the extent actually payable to a third party
in respect of a third-party claim; provided, further, that the Losses of the
Buyer Group shall in no event include any Excluded Intellectual Property Losses.
          (hh) “Material Adverse Effect” means, with respect to any Person, any
change, effect, event, circumstance, occurrence or state of facts that,
individually or in the aggregate, has had a material and adverse effect on the
business, assets, financial condition or results of operations of such Person
and its Subsidiaries, taken as a whole; provided, however, that none of the
following shall be deemed, either alone or in combination, to constitute a
Material Adverse Effect on such Person: (i) any adverse effect to the extent
attributable to the announcement or pendency of the transactions contemplated by
this Agreement; (ii) except to the extent that they affect the Person in a
materially disproportionate manner relative to other U.S. companies, any adverse
effect attributable to conditions generally affecting (A) the industries in
which each of the such Person and its Subsidiaries and its Subsidiaries
participate, (B) the U.S. economy as a whole or global economic conditions, or
(C) the financial, banking, currency or capital markets in general (whether in
the United States or any other country or in any international market) or
changes in currency exchange rates or currency fluctuations; (iii) any adverse
effect resulting from or relating to compliance with the terms of, or the taking
of any action required by, this Agreement (including any adverse effect that
results from Buyer’s refusal to permit the Company upon the Company’s request to
take any of the actions itemized in Section 6.2 hereof); (iv) any adverse effect
arising from or relating to any change in accounting requirements or principles
or any change in applicable laws, rules or regulations or the interpretation or
enforcement thereof; (v) any adverse effect resulting from acts of war,
hostilities or terrorism; or (vi) with respect to the Company, any adverse
effect attributable to actions of Buyer. References in this Agreement to dollar
amount thresholds shall not be deemed to be evidence of a Material Adverse
Effect or materiality.
          (ii) “Most Recent Balance Sheet” means the balance sheet contained
within the Most Recent Financial Statements.
          (jj) “Multiemployer Plan” has the meaning set forth in ERISA §3(37) or
Code §414(f).
          (kk) “Net Working Capital” means, for purposes of Section 2.3 herein,
the difference between (a) Current Assets of the Company as of the close of
business on the Business Day before the Closing Date, and (b) Current
Liabilities of the Company as of the close of business on the Business Day
before the Closing Date and calculated in accordance with the example set forth
in Exhibit D and the Accounting Principles.
          (ll) “Neutral Accounting Firm” means an independent accounting firm of

6



--------------------------------------------------------------------------------



 



nationally recognized standing that has not rendered services to any of Buyer or
any Affiliate thereof, the Sellers or any Affiliate thereof, or the Company or
any Subsidiary thereof within twenty-four (24) months prior to the date of
retention of such accounting firm.
          (mm) “OEM” means an original equipment manufacturer of wireless
telecommunication devices and/or related accessories.
          (nn) “Open Source Materials” means Software that is (i) distributed
under any of the following license or distribution models: open source, public
source, freeware, or any modification or derivative thereof, including by way of
example and not limitation, the GNU general public license, limited GPL or other
similar open source license; or (ii) otherwise licensed under any terms or
conditions that impose any requirement that any Software using, linked with,
incorporating, distributed with, based on, derived from or accessing the
Software code: (1) be made available or distributed in source code form; (2) be
licensed for the purpose of making derivative works; (3) be licensed under terms
that allow reverse engineering, reverse assembly or disassembly of any kind; or
(4) be redistributable at no charge.
          (oo) “Ordinary Course of Business” means the ordinary course of
business consistent with past practice.
          (pp) “Person” means an individual, a partnership, a corporation,
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).
          (qq) “Pre-Closing Tax Period” means any Tax period ending on or before
the Closing Date.
          (rr) “Prime Rate” means the prime rate of interest as from time to
time published by The Wall Street Journal (Eastern Edition).
          (ss) “Proprietary Software” means any Software developed by or for the
Company or any of its Subsidiaries for use in the business of the Company or its
Subsidiaries. Without limiting the breadth of the foregoing, the term
Proprietary Software shall include ICE, but shall not be deemed to include Third
Party Software.
          (tt) “Reportable Event” has the meaning set forth in ERISA §4043.
          (uu) “Securities Exchange Act” means the Securities Exchange Act of
1934, as amended.
          (vv) “Security Interest” means any mortgage, pledge, lien,
encumbrance, charge, or other security interest, other than (i) liens for Taxes
not yet due and payable or for

7



--------------------------------------------------------------------------------



 



Taxes that the taxpayer is contesting in good faith through appropriate
proceedings, (ii) mechanics’, workmen’s, repairmen’s, warehousemen’s,
processor’s, landlord’s, carrier’s, maritime, materialmen’s or similar liens,
including all statutory liens arising or incurred in the ordinary course of
business, (iii) liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or are being contested in good faith by appropriate proceedings and
for which provision for the payment of such liens has been reflected in the
Financial Statements, (iv) liens (A) incurred or deposits made in the ordinary
course of business to secure the performance of bids, tenders, statutory
obligations, fee and expense arrangements with trustees and fiscal agents
(exclusive of obligations incurred in connection with the borrowing of money or
the payment of the deferred purchase price of property) and (B) securing surety,
indemnity, performance, appeal and release bonds and (v) any minor imperfection
of title, easements, encroachments, covenants, rights of way, minor defects,
minor irregularities or encumbrances on title or similar lien.
          (ww) “Software” means computer software programs, code, and software
systems, including, without limitation databases, libraries, tool sets,
compilers, interfaces between systems, user interfaces, higher level
“proprietary” languages and materials comprising or included in such programs or
systems, and all related documentation, however fixed, whether in source code or
object code format or in any other form or format.
          (xx) “Straddle Tax Period” means any Tax period beginning before and
ending after the Closing Date.
          (yy) “Subsidiary” means any entity with respect to which a specified
Person (or a Subsidiary thereof) owns a majority of the common stock or has the
power to vote or direct the voting of sufficient securities to elect a majority
of the directors.
          (zz) “Target Net Working Capital” means Nine Million Three Hundred
Thousand Dollars ($9,300,000).
          (aaa) “Tax” or “Taxes” means (a) any foreign, federal, state or local
income, earnings, profits, gross receipts, franchise, capital stock, net worth,
sales, use, value added, occupancy, general property, real property, personal
property, intangible property, transfer, fuel, excise, escheat, unclaimed
property, payroll, withholding, unemployment compensation, social security,
retirement, environmental (including any Taxes imposed under Section 59A of the
Code) or other tax of any nature; or (b) any deficiency, interest or penalty
imposed with respect to any of the foregoing.
          (bbb) “Tax Returns” means all returns and reports, amended returns,
information returns, statements, declarations, estimates, schedules, notices,
notifications, forms, elections, certificates or other documents required to be
filed or submitted to any Governmental Authority with respect to the
determination, assessment, collection or payment of any Tax or in connection

8



--------------------------------------------------------------------------------



 



with the administration, implementation or enforcement of, or compliance with,
any Tax.
          (ccc) “Taxing Authority” means any domestic, foreign, federal,
national, state, county or municipal or other local government, any subdivision,
agency, commission or authority thereof, or any quasi-governmental body
exercising tax regulatory authority.
          (ddd) “Unpaid Transaction Expenses” means all expenses incurred and
payable by the Company related to the negotiation and execution of this
Agreement and all other agreements and the transactions contemplated hereby and
thereby, including, without limitation, financial advisory and attorneys fees,
to the extent not paid at or prior to Closing.
          1.2. Terms Defined Elsewhere. The following terms are defined
elsewhere in this Agreement, as indicated below:

     
“Adjustment Calculation”
  Section 2.3.1(ii)
“Adjustment Escrow”
  Section 2.2
“Agreement”
  Introduction
“Agreement Date”
  Introduction
“Asset Acquisition Statement”
  Section 2.6
“Basket”
  Section 9.5.1
“BPGP”
  Introduction
“BPNA”
  Introduction
“Buyer”
  Introduction
“Buyer Ceiling”
  Section 9.5.3
“Buyer Group”
  Section 9.1
“Buyer Schedules”
  Section 5
“Ceiling”
  Section 9.5.2
“Closing”
  Section 2.4
“Closing Balance Sheet”
  Section 2.3.1(ii)
“Closing Date”
  Section 2.4
“Closing Date Cash Calculation”
  Section 2.3.2(ii)
“Closing Date Debt Calculation”
  Section 2.3.2(ii)
“Company”
  Preamble
“Company Client”
  Section 8.4.3
“Company’s Employee Benefit Plans”
  Section 4.20.1
“Company Inventory”
  Section 4.24
“Confidential Information”
  Section 8.4.1(i)
“Confidential Records”
  Section 8.4.2
“Deemed Purchased Assets”
  Section 2.6
“Employees”
  Section 4.19
“Environmental Claims”
  Section 4.21.4

9



--------------------------------------------------------------------------------



 



     
“Equity Interests”
  Preamble
“Escrow Agreement”
  Section 2.2
“Escrow Fund”
  Section 2.2
“Estimated Closing Date Cash Adjustment”
  Section 2.3.2(i)
“Estimated Closing Date Debt Adjustment”
  Section 2.3.3(i)
“Estimated Net Working Capital”
  Section 2.3.1(i)
“Estimated Net Working Capital Adjustment”
  Section 2.3.1(i)
“Final Determination”
  Section 9.8
“Financial Statements”
  Section 4.7.1
“General Partner”
  Introduction
“GP Interests”
  Preamble
“HSR Act”
  Section 6.4
“Indemnification Escrow”
  Section 2.2
“Indemnification Matter”
  Section 9.4
“Indemnification Notice”
  Section 9.4
“Indemnitee”
  Section 9.4
“Indemnitor”
  Section 9.4
“Intellectual Property”
  Section 4.13
“Limited Partners”
  Introduction
“LP Interests”
  Preamble
“Material Contracts”
  Section 4.15
“Most Recent Annual Financial Statements”
  Section 4.7.1
“Most Recent Audited Financial Statements”
  Section 4.7.1
“Most Recent Financial Statements”
  Section 4.7.1
“Most Recent Fiscal Year End”
  Section 4.7.1
“Net Working Capital Calculation”
  Section 2.3.1(ii)
“Net Working Capital Disputed Items”
  Section 2.3.1(iv)
“Objection Notice”
  Section 2.3.1(iii)
“Parties”
  Introduction
“Preliminary Net Working Capital Excess”
  Section 2.3.1(i)
“Preliminary Net Working Capital Shortfall”
  Section 2.3.1(i)
“Proceedings”
  Section 4.18.1
“Protected Agents”
  Section 8.7.1
“Purchase Price”
  Section 2.2
“Registered Intellectual Property”
  Section 4.13.2
“Relevant Parties”
  Section 8.4.3
“Revised Statement”
  Section 2.6
“Reportable Transaction”
  Section 4.11.5
“Schedules”
  Section 3
“Sellers”
  Introduction

10



--------------------------------------------------------------------------------



 



     
“Seller Indemnitee”
  Section 9.3
“Seller Representative”
  Section 9.13.2
“Source Code”
  Section 4.13.4
“Tax Closing Agreement”
  Section 4.11.8
“Tax Ruling”
  Section 4.11.8
“Third Party Licenses”
  Section 4.13.4
“Third Party Software”
  Section 4.13.4
“Transfer Taxes”
  Section 11.2

     2. Purchase and Sale of Equity Interests.
          2.1. Basic Transaction. On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from the Sellers, and each Seller
agrees to sell to Buyer, all of the Equity Interests owned by such Seller for
the consideration specified below in Section 2.2.
          2.2. Purchase Price. Buyer agrees to pay to the Sellers the aggregate
sum of Eighty Million Dollars ($80,000,000) (the “Purchase Price”) which shall
be paid as follows: (a) Seventy Million Four Hundred Thousand Dollars
($70,400,000) to be paid by Buyer at the Closing to the Seller Representative on
behalf of the Sellers, by wire transfer in immediately available funds to the
account(s) to be designated by the Seller Representative to Buyer at least two
(2) Business Days prior to Closing, (b) Nine Million Five Hundred Thousand
Dollars ($9,500,000) to be deposited by Buyer at the Closing with Escrow Agent,
in readily available funds, of which (i) Nine Million Dollars ($9,000,000) (the
“Indemnification Escrow”) shall be held in escrow until April 30, 2012, pursuant
to the terms and conditions of the Escrow Agreement, and (ii) Five Hundred
Thousand Dollars ($500,000) (the “Adjustment Escrow,” and together with the
Indemnification Escrow, the “Escrow Fund”) shall be held in escrow, pursuant to
the terms and conditions of the Escrow Agreement and (c) One Hundred Thousand
Dollars ($100,000) to be paid by Buyer at the Closing by wire transfer in
immediately available funds to the account to be specified by the Seller
Representative to Buyer at least two (2) Business Days prior to Closing,
representing the Seller Representative Reserve provided for by Section 9.13.4.
The Indemnification Escrow shall secure the Sellers’ indemnification obligations
pursuant to Section 9.1 and Section 9.2 of this Agreement, and the Adjustment
Escrow shall secure the Sellers’ obligations with respect to any adjustments to
the Purchase Price in accordance with Section 2.3 of this Agreement.
          2.3. Purchase Price Adjustments.
               2.3.1 Net Working Capital Adjustment. The Purchase Price shall be
adjusted (such adjustment may be positive or negative), if at all, on a
dollar-for-dollar basis as set forth below:

11



--------------------------------------------------------------------------------



 



                    (i) Within two (2) Business Days prior to the Closing, the
Sellers shall cause the Company to prepare and deliver to Buyer an officer’s
certificate of the Company that contains a good faith and reasonable best
estimate of the Net Working Capital of the Company as of the close of business
on the Business Day before the Closing Date (the “Estimated Net Working
Capital”), the components of which Estimated Net Working Capital shall be
prepared in accordance with the Accounting Principles. If the Estimated Net
Working Capital exceeds the Target Net Working Capital, then the Purchase Price
payable to the Seller Representative on behalf of the Sellers at the Closing
pursuant to Section 2.2 shall be increased by an amount equal to the amount by
which the Estimated Net Working Capital exceeds the Target Net Working Capital
(the “Preliminary Net Working Capital Excess”). If the Estimated Net Working
Capital is less than the Target Net Working Capital, then the Purchase Price
payable to the Seller Representative on behalf of the Sellers at the Closing
pursuant to Section 2.2 shall be decreased by an amount equal to the amount by
which the Target Net Working Capital exceeds the Estimated Net Working Capital
(the “Preliminary Net Working Capital Shortfall,” and together with the
Preliminary Net Working Capital Excess, the “Estimated Working Capital
Adjustment”).
                    (ii) Within ninety (90) calendar days after the Closing
Date, Buyer shall prepare and deliver to the Seller Representative an unaudited
statement of Net Working Capital of the Company as of the close of business on
the Business Day before the Closing Date (the “Statement of Net Working
Capital”) which shall also set forth a calculation of Net Working Capital
determined from the Statement of Net Working Capital (the “Net Working Capital
Calculation”) and the amount, if any, by which the Net Working Capital so
determined is less than or greater than the Estimated Net Working Capital (the
“Adjustment Calculation”). The Statement of Net Working Capital, the Net Working
Capital Calculation and the Adjustment Calculation shall be prepared in
accordance with the Accounting Principles, provided that the Statement of Net
Working Capital, the Net Working Capital Calculation and the Adjustment
Calculation shall not have footnotes or other audit disclosures. In the event
that the Closing Date does not occur at a financial week- or month-end for
accounting purposes, the Parties shall agree on mutually acceptable roll forward
or roll back procedures.
                    (iii) On or prior to the thirtieth (30th) calendar day
following Buyer’s delivery of the Statement of Net Working Capital, the Net
Working Capital Calculation and the Adjustment Calculation, the Seller
Representative may deliver to Buyer a written notice stating in reasonable
detail the Seller Representative’s objections (an “Objection Notice”) to the
Statement of Net Working Capital or the determination of the Net Working Capital
Calculation or the Adjustment Calculation. During such thirty (30) calendar day
period, Buyer shall provide the Seller Representative and its independent
accountants and other authorized representatives with access, at reasonable
times and upon reasonable notice, to the Company’s facilities, books and records
and its personnel and accountants. Any Objection Notice shall specify in
reasonable detail the dollar amount of any objection and the reasonable basis
therefore. Any determination set forth on the Statement of Net Working Capital,
the Net Working Capital Calculation or the

12



--------------------------------------------------------------------------------



 



Adjustment Calculation to which the Seller Representative does not object in the
Objection Notice shall be deemed acceptable and shall be final and binding upon
the Parties upon delivery of the Objection Notice. If the Seller Representative
does not deliver to Buyer an Objection Notice within such thirty (30)-day
period, then the Statement of Net Working Capital, the Net Working Capital
Calculation and the Adjustment Calculation will be conclusive and binding upon
the Parties and the Net Working Capital Calculation and the Adjustment
Calculation set forth with the Statement of Net Working Capital will constitute
the Net Working Capital Calculation and the Adjustment Calculation for purposes
of determining additional amounts to be paid from the Sellers to Buyer or from
Buyer to the Sellers pursuant to Section 2.3.1(v) below.
                    (iv) Following Buyer’s receipt of any Objection Notice, the
Seller Representative and Buyer shall attempt to negotiate in good faith to
resolve such dispute. In the event that the Seller Representative and Buyer fail
to agree on any of the Seller Representative’s proposed adjustments set forth in
the Objection Notice within thirty (30) days after Buyer receives the Objection
Notice, the Seller Representative and Buyer agree that an Accounting Arbitrator
shall make the final determination regarding the proposed adjustments set forth
in the Objection Notice that are not resolved by the Seller Representative and
Buyer (the “Net Working Capital Disputed Items”); provided that if the Parties
are unable to agree on a Neutral Accounting Firm to act as Accounting
Arbitrator, each of Buyer, on the one hand, and the Seller Representative, on
the other hand, shall select a Neutral Accounting Firm and such firms together
shall select the Neutral Accounting Firm to act as the Accounting Arbitrator.
The Buyer and the Seller Representative shall use reasonable efforts to cause
the Accounting Arbitrator to render a decision resolving the matters in dispute
within 30 days following the submission of such matters to the Accounting
Arbitrator. Buyer and the Seller Representative each shall provide the
Accounting Arbitrator with their respective determinations of the Net Working
Capital Disputed Items. The Accounting Arbitrator shall make an independent
determination on the Net Working Capital Disputed Items and the resultant Net
Working Capital Calculation that shall be final and binding on the Sellers and
Buyer. The determination of the Net Working Capital Disputed Items by the
Accounting Arbitrator shall be based on whether such Net Working Capital
Disputed Items have been calculated in accordance with the standards set forth
in this Agreement, and the Accounting Arbitrator is not to make any other
determination. The Accounting Arbitrator shall not assign a value to any item
greater than the greatest value for such item claimed by Buyer or the Seller
Representative or less than the smallest value for such item claimed by Buyer or
the Seller Representative and shall be limited to the selection of either
Buyer’s or the Seller Representative’s position on a disputed item (or a
position in between the positions of Buyer and the Seller Representative) based
solely on presentations and supporting material provided by the Parties and not
pursuant to any independent review. The Accounting Arbitrator shall not impose
an alternative resolution outside the bounds set in the preceding sentence.
Buyer and the Seller Representative shall make readily available to the
Accounting Arbitrator all relevant books and records relating to the Net Working
Capital Calculation and all other items reasonably requested by the Accounting
Arbitrator. The fees, costs and expenses of the Accounting Arbitrator shall be
paid pro rata by

13



--------------------------------------------------------------------------------



 



each Party in relation to the proportional difference between the Accounting
Arbitrator’s final determination of the Net Working Capital Calculation (and the
other price adjustments called for by this Section 2.3) and each Party’s Net
Working Capital Calculation (and such other adjustments).
                    (v) If the Estimated Net Working Capital exceeds the Net
Working Capital Calculation, then Buyer shall have the right to be paid out of
the Adjustment Escrow, within five (5) Business Days of a final determination by
the Accounting Arbitrator or expiration of the thirty (30) day period for the
Seller Representative to deliver an Objection Notice, an amount equal to the
amount by which the Estimated Net Working Capital exceeds the Net Working
Capital Calculation, together with interest thereon at the Prime Rate (as of the
Closing Date) from the Closing Date to and including the date of payment. If the
Net Working Capital Calculation exceeds the Estimated Net Working Capital, then
Buyer shall pay to the Seller Representative on behalf of the Sellers by wire
transfer of immediately available funds, within five (5) Business Days of a
final determination by the Accounting Arbitrator or expiration of the thirty
(30) day period for the Seller Representative to deliver an Objection Notice, an
amount equal to the amount by which the Net Working Capital Calculation exceeds
the Estimated Net Working Capital (Buyer to pay each Seller his or its pro rata
share of such shortfall), together with interest thereon at the Prime Rate (as
of the Closing Date) from the Closing Date to and including the date of payment.
               2.3.2 Cash Adjustment. The Purchase Price shall be further
adjusted upward on a dollar-for-dollar basis by the amount of any Cash held by
the Company as of the Business Day before the Closing Date as set forth below:
                    (i) Within two (2) Business Days prior to the Closing, the
Sellers shall cause the Company to prepare and deliver to Buyer an officer’s
certificate of the Company that contains a good faith and reasonable best
estimate of the Cash of the Company as of the close of business on the Business
Day before the Closing Date (“Estimated Closing Date Cash”), which Estimated
Closing Date Cash shall be prepared using the same methodologies provided for in
Section 2.3.1(i). The Purchase Price payable to the Sellers at the Closing
pursuant to Section 2.2 shall be increased by an amount equal to the Estimated
Closing Date Cash (the “Estimated Closing Date Cash Adjustment”).
                    (ii) The Estimated Closing Date Cash shall be reconciled
after the Closing Date using the same methodologies provided for in
Section 2.3.1(ii) to determine the actual Cash as of the Business Day before the
Closing Date (“Closing Date Cash Calculation”).
                    (iii) The mechanisms for dispute resolution provided for in
Section 2.3.1 shall also govern any dispute as to the Closing Date Cash
Calculation.
                    (iv) If the Estimated Closing Date Cash exceeds the Closing
Date Cash Calculation, then Buyer shall have the right to be paid out of the
Adjustment Escrow,

14



--------------------------------------------------------------------------------



 



within five (5) Business Days of a final determination by the Accounting
Arbitrator or expiration of the thirty (30) day period for the Seller
Representative to deliver an Objection Notice, an amount equal to the amount by
which the Estimated Closing Date Cash exceeds the Closing Date Cash Calculation,
together with interest thereon at the Prime Rate (as of the Closing Date) from
the Closing Date to and including the date of payment. If the Closing Date Cash
Calculation exceeds the Estimated Closing Date Cash, then Buyer shall pay to the
Seller Representative on behalf of the Sellers by wire transfer of immediately
available funds, within five (5) Business Days of a final determination by the
Accounting Arbitrator or expiration of the thirty (30) day period for the Seller
Representative to deliver an Objection Notice, an amount equal to the amount by
which the Closing Date Cash Calculation exceeds the Estimated Closing Date Cash
(Buyer to pay each Seller his or its pro rata share of such shortfall), together
with interest thereon at the Prime Rate (as of the Closing Date) from the
Closing Date to and including the date of payment.
               2.3.3 Debt Adjustment. The Purchase Price shall be adjusted
downward on a dollar-for-dollar basis by the amount of any Indebtedness of the
Company as of the Business Day before the Closing Date as set forth below:
                    (i) Within two (2) Business Days prior to the Closing, the
Sellers shall cause the Company to prepare and deliver to Buyer an officer’s
certificate of the Company that contains a good faith and reasonable best
estimate of the Indebtedness of the Company as of the close of business on the
Business Day before the Closing Date (the “Estimated Closing Date Debt”), which
Estimated Closing Date Debt shall be prepared using the same methodologies
provided for in Section 2.3.1(i). The Purchase Price payable to the Sellers at
the Closing pursuant to Section 2.2 shall be decreased by an amount equal to the
Estimated Closing Date Debt (the “Estimated Closing Date Debt Adjustment”).
                    (ii) The Estimated Closing Date Debt shall be reconciled
after the Closing Date using the same methodologies provided for in
Section 2.3.1(ii) to determine the actual Indebtedness as of the Business Day
before the Closing Date (“Closing Date Debt Calculation”).
                    (iii) The mechanisms for dispute resolution provided for in
Section 2.3.1 shall also govern any dispute as to the Closing Date Debt
Calculation.
                    (iv) If the Closing Date Debt Calculation exceeds the
Estimated Closing Date Debt, then Buyer shall have the right to be paid out of
the Adjustment Escrow, within five (5) Business Days of a final determination by
the Accounting Arbitrator or expiration of the thirty (30) day period for the
Seller Representative to deliver an Objection Notice, an amount equal to the
amount by which the Closing Date Debt Calculation exceeds the Estimated Closing
Date Debt, together with interest thereon at the Prime Rate (as of the Closing
Date) from the Closing Date to and including the date of payment. If the
Estimated Closing Date Debt exceeds the Closing Date Debt Calculation, then
Buyer shall pay to the Seller Representative on

15



--------------------------------------------------------------------------------



 



behalf of the Sellers by wire transfer of immediately available funds, within
five (5) Business Days of a final determination by the Accounting Arbitrator or
expiration of the thirty (30) day period for the Seller Representative to
deliver an Objection Notice, an amount equal to the amount by which the
Estimated Closing Date Debt exceeds the Closing Date Debt Calculation (Buyer to
pay each Seller his or its pro rata share of such shortfall), together with
interest thereon at the Prime Rate (as of the Closing Date) from the Closing
Date to and including the date of payment.
               2.3.4 Escrow Crossing. In the event that the Adjustment Escrow is
not sufficient to satisfy any amount due to Buyer under this Section 2.3, the
Sellers shall promptly, but in no event later than five (5) Business Days
following final resolution of such amount under this Section 2.3, pay the unpaid
balance to Buyer; provided, that in lieu of seeking such payment from the
Sellers, the unpaid balance due may, at the sole discretion of Buyer, be
satisfied promptly upon notice of such election from the Indemnification Escrow.
Following final resolution of the adjustments to Purchase Price pursuant to this
Section 2.3 and the payment, if any, to Buyer of any amount due to Buyer
pursuant to this Section 2.3 from the Adjustment Escrow, the Seller
Representative and Buyer shall promptly deliver a joint written instruction to
the Escrow Agent instructing it to release all remaining funds in the Adjustment
Escrow to the Seller Representative on behalf of the Sellers.
          2.4. The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place two (2) days after satisfaction or
waiver of all of the conditions (other than those conditions that by their terms
are to be satisfied at the Closing but subject to the satisfaction or waiver (to
the extent permitted hereunder) of such conditions) set forth in Section 7 (the
“Closing Date”), at the offices of Blank Rome LLP located at 405 Lexington
Avenue, New York, New York 10174.
          2.5. Deliveries at the Closing.
               2.5.1 Closing Deliveries by the Sellers. At or prior to the
Closing, the Sellers shall deliver or cause to be delivered to Buyer, and, in
the case of the delivery in Section 2.5.1(iii), to Buyer and the Escrow Agent:
                    (i) a statement certified by the chief financial officer or
treasurer of the Company setting forth the Estimated Net Working Capital, the
Estimated Closing Date Cash and the Estimated Closing Date Debt;
                    (ii) an assignment executed and delivered by each Seller of
that Seller’s Equity Interests, which assignment is substantially in the form of
the instrument attached to this Agreement as Exhibit B;

16



--------------------------------------------------------------------------------



 



                    (iii) a counterpart of the Escrow Agreement, duly executed
by the Seller Representative;
                    (iv) the resignations, effective as of the Closing, of all
of the officers of the Company and each of its Subsidiaries, except for such
Persons as shall have been designated in writing at least five (5) Business Days
prior to the Closing by the Buyer to the Sellers;
                    (v) “payoff” letters or similar releases or confirmations
from third parties, in forms reasonably satisfactory to Buyer, confirming that
the Indebtedness of the Company set forth on Section 2.5.1(v) of the Schedules
shall be repaid as of the Closing Date; it being understood that the Buyer shall
cause any such Indebtedness to be paid off as of Closing;
                    (vi) a copy of (i) the certificate of limited partnership,
certificate of formation (or other similar organizational document), as amended,
of the Company, certified by the Secretary of State in its jurisdiction of
organization, as of a date not earlier than five (5) Business Days prior to the
Closing and accompanied by a certificate of the Secretary of the Company and the
applicable Subsidiary, dated as of the Closing, stating that no amendments have
been made to such certificate of limited partnership since such date, and
(ii) the limited partnership agreement of the Company (or similar document) and
each of its Subsidiaries, certified by the Secretary of the Company and the
applicable Subsidiary;
                    (vii) a good standing certificate for the Company from the
Secretary of State in its jurisdictions of organization and from the Secretary
of State in each other jurisdiction set forth beside the Company’s name on
Section 2.5.1(vii) of the Schedules, in each case dated as of a date not earlier
than five (5) Business Days prior to the Closing;
                    (viii) a certificate of the Secretary of the Company
certifying the names and signatures of the officers of the Company authorized to
sign this Agreement and the other documents to be delivered by the Company
hereunder and thereunder;
                    (ix) a certificate of non-foreign status (in a form
reasonably acceptable to Buyer) pursuant to Treasury
Regulation Section 1.1445-2(b)(2);
                    (x) a certificate executed by the Seller Representative, on
behalf of the Sellers, dated as of the Closing Date certifying to Buyer the
satisfaction of the conditions set forth in Section 7.1(i) (the “Seller Closing
Certificate”); and
                    (xi) those other documents listed on Section 2.5.1 of the
Schedules.
               2.5.2 Closing Deliveries of Buyer. At the Closing, Buyer shall
deliver or cause to be delivered, in the case of the delivery in
Section 2.5.2(i) to the Seller Representative

17



--------------------------------------------------------------------------------



 



on behalf of the Sellers, and in the case of the delivery in Section 2.5.2(ii),
to the Seller Representative and the Escrow Agent:
                    (i) the Purchase Price specified in Section 2.2, minus the
Escrow Fund, plus or minus, as applicable, the Estimated Working Capital
Adjustment, plus the Estimated Closing Date Cash Adjustment, if any, minus the
Estimated Closing Date Debt Adjustment, if any; and
                    (ii) a counterpart of the Escrow Agreement, duly executed by
Buyer and the Escrow Agent.
          2.6. Purchase Price Allocation. As soon as practicable after the
Closing Date, Buyer shall prepare and deliver to the Sellers a statement (the
“Asset Acquisition Statement”) allocating the Purchase Price (plus assumed
liabilities, if any, to the extent properly taken into account under
Section 1060 of the Code) among the assets of the Company (the “Deemed Purchased
Assets”) as required for United States federal income tax purposes, which shall
be prepared in accordance with the principles set forth in Section 2.6.1 of the
Schedules. Buyer shall prepare and deliver to the Sellers from time to time
revised copies of the Asset Acquisition Statement (the “Revised Statement”) so
as to report any matters on the Asset Acquisition Statement that need updating.
The Purchase Price (plus assumed liabilities, if any, to the extent properly
taken into account under Section 1060 of the Code) paid by Buyer for the Deemed
Purchased Assets shall be allocated in accordance with the Asset Acquisition
Statement or, if applicable, the last Revised Statement, provided by Buyer to
the Sellers, and all Tax Returns and reports filed by Buyer and the Sellers
shall be prepared consistently with such allocations, unless otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
or pursuant to any analogous foreign legislation. The Asset Acquisition
Statement and any Revised Statement shall be subject to the reasonable review
and approval of the Sellers. In the event that the Sellers object in writing to
either the Asset Acquisition Statement or any Revised Statement, Buyer and the
Sellers shall use good faith efforts to resolve the dispute within thirty
(30) days of the Sellers’ objection. If Buyer and the Sellers are unable to
resolve the dispute within such thirty (30) day period, the matter or matters in
dispute (and only such matters) shall be promptly submitted to the Neutral
Accounting Firm. Within thirty (30) days of the submission of the matter or
matters in dispute, such Neutral Accounting Firm shall render its determination
with respect to such matter or matters in dispute (and only such matters) and
such determination shall be binding on both the Sellers and Buyer. The fees and
expenses of such Neutral Accounting Firm shall be borne equally by the Sellers,
on the one hand, and Buyer, on the other hand.

18



--------------------------------------------------------------------------------



 



     3. Representations and Warranties Concerning the Sellers. Each Seller
represents and warrants to Buyer, severally as to itself or himself only and not
jointly, except as set forth in the disclosure schedules delivered to Buyer (the
“Schedules”), as of the date hereof, as follows:
          3.1. Authorization. Such Seller has the full legal capacity to execute
and deliver this Agreement and to perform his or its obligations hereunder. This
Agreement has been duly and validly executed and delivered by such Seller and
constitutes the valid and legally binding obligation of such Seller, enforceable
in accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.
          3.2. Ownership of Equity Interests. Such Seller holds and owns the
Equity Interests set forth opposite his or its name on Section 3.2 of the
Schedules, which, as of the Closing Date, are free and clear of any restrictions
on transfer, Security Interests, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands.
          3.3. Noncontravention. Neither the execution and the delivery of this
Agreement by such Seller, nor the consummation of the transactions contemplated
hereby, will (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which such Seller is subject, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any material agreement, Contract, lease or License
to which such Seller is a party or by which any of them are bound or to which
any of his or its respective assets are subject (or result in the imposition of
any Security Interest upon any of its assets).
          3.4. Broker Fees. Such Seller does not have any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which Buyer will
become liable or obligated. For purposes of clarification, all broker fees due
to Harris Williams & Co. and in connection with the transactions contemplated by
this Agreement shall be the responsibility and obligation of the Sellers and not
the Company.
     4. Representations and Warranties Concerning the Company and its
Subsidiaries. The Company represents and warrants to Buyer, except as set forth
in the Schedules, as of the date hereof, as follows:
          4.1. Organization and Authorization.
               4.1.1 The Company is a limited partnership duly organized,
validly existing, and in good standing under the laws of the State of
Pennsylvania; its status is active; and it has the power and authority to own or
lease its properties and to conduct its business as it

19



--------------------------------------------------------------------------------



 



is now being conducted. The copies of the certificate of limited partnership and
limited partnership agreement of the Company previously made available by the
Company to Buyer are true, correct and complete. The Company is duly licensed or
qualified and in good standing as a foreign corporation in each jurisdiction in
which the ownership of its property or the character of its activities requires
it to be so licensed or qualified, except such jurisdictions where the failure
to so qualify has not had a Material Adverse Effect on the Company.
               4.1.2 The Company has the requisite limited partnership power and
authority to execute and deliver this Agreement and to perform the Company’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Company and constitutes the valid and legally binding
obligation of the Company, enforceable in accordance with its terms and
conditions, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
None of the Company nor its Subsidiaries needs to give any notice to, make any
material filing with, or obtain any material authorization, consent, or approval
of any Governmental Authority in order for the Parties to consummate the
transactions contemplated by this Agreement.
               4.1.3 Section 4.1.3 of the Schedules lists the officers of the
Company and all of the directors, members, officers or similar officials, as
applicable, of each Subsidiary, as of the date hereof.
          4.2. Subsidiaries.
                    (i) Set forth on Section 4.2 of the Schedules is a complete
and accurate list of each Subsidiary of the Company. Each Subsidiary of the
Company has been duly formed and is validly existing under the laws of the
jurisdiction of its formation and has the requisite power and authority to own
or lease its properties and to conduct its business as it is now being
conducted. The copies of the organizational documents of each Subsidiary of the
Company previously made available by the Company to Buyer are true, correct and
complete. The Company owns all of the capital stock, membership interests or
other ownership interest in each of its Subsidiaries.
                    (ii) Each Subsidiary of the Company is duly licensed or
qualified and in good standing in each jurisdiction in which its ownership of
property or the character of its activities is such as to require it to be so
licensed or qualified, except such jurisdictions where the failure to so qualify
has not had a Material Adverse Effect on the Company. There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other Contracts or commitments that
require any of the Company or its Subsidiaries to sell, transfer, or otherwise
dispose of any partnership interests or membership interests of any of its
Subsidiaries or that require any Subsidiary of the Company

20



--------------------------------------------------------------------------------



 



to issue, sell, or otherwise cause to become outstanding any of its own capital
stock or membership interests.
          4.3. Capitalization.
                    (i) General Partner is the sole general partner of the
Company, and the Sellers are all of the limited partners of the Company. All of
the issued and outstanding GP Interests have been validly issued and are
outstanding and are owned beneficially and of record by General Partner, free
and clear of all Security Interests. All of the issued and outstanding LP
Interests have been validly issued and are outstanding and are owned
beneficially and of record by the Sellers, free and clear of all Security
Interests. The GP Interests and the LP Interests are the only issued and
outstanding securities or partnership interests of the Company. The aggregate of
all of the Equity Interests set forth on Section 3.2 of the Schedules represents
all of the issued and outstanding partnership interests in the Company.
                    (ii) There are no outstanding or authorized subscriptions,
options, warrants, rights (including preemptive rights, conversion rights and
exchange rights), calls, convertible securities or other agreements or
commitments of any character relating to the GP Interests or the LP Interests
obligating the Company to issue any securities of any kind. There are no
outstanding or authorized phantom securities, profit participation or similar
rights with respect to the Company or any of its Subsidiaries. There are no
voting trusts, proxies, or other agreements to which any Seller or the Company
is a party with respect to the GP Interests, the LP Interests or any interests
the Company owns in its Subsidiaries.
          4.4. Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any Governmental
Authority to which the Company or its Subsidiaries is subject or any provision
of the organizational documents of the Company or any of its Subsidiaries, or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any material agreement, Material
Contract, material lease or material License to which the Company or its
Subsidiaries is a party or by which any of them are bound or to which any of
their respective assets are subject (or result in the imposition of any Security
Interest upon any of their respective assets).
          4.5. Title to Assets. The Company and its Subsidiaries have good and
marketable title to, or a valid leasehold or rental interest in, the tangible
properties and assets they purport to own or lease, or shown on the Most Recent
Balance Sheet or acquired, rented or leased after the date thereof, free and
clear of all Security Interests, except for properties and assets disposed of in
the Ordinary Course of Business since the date of the Most Recent Balance Sheet.
The Company and its Subsidiaries own or have valid rights to use, free and clear
of all Security Interests, all of the assets used in the conduct of current
business of the Company and its

21



--------------------------------------------------------------------------------



 



Subsidiaries. Such assets are sufficient for Buyer to continue to operate the
business of the Company and its Subsidiaries in the same manner as it is
currently conducted.
          4.6. Broker Fees. Neither the Company nor its Subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement for which
Buyer will become liable or obligated.
          4.7. Financial Statements; Indebtedness.
               4.7.1 Attached hereto as Section 4.7.1 of the Schedules are the
following financial statements of the Company and its Subsidiaries (collectively
the “Financial Statements”): (i) audited consolidated balance sheets and
statements of income, changes in partners’ equity, and statements of cash flow
as of and for the calendar year ended December 31, 2008; (ii) audited
consolidated balance sheets and statements of income, changes in partners’
equity, and statements of cash flow (the “Most Recent Audited Financial
Statements”) as of and for the calendar year ended December 31, 2009 (the “Most
Recent Fiscal Year End”), and (iii) unaudited consolidated balance sheets as of
the fiscal month ended October 30, 2010 and statements of income and statements
of cash flow for the ten (10) month period ended October 30, 2010 (the “Most
Recent Financial Statements”) for the Company and its Subsidiaries. The
Financial Statements (including the notes thereto, where applicable) have been
prepared in accordance with GAAP applied in a manner consistent with the
Company’s past practice and on a consistent basis throughout the periods covered
thereby and present fairly in all material respects the financial condition of
Company and its Subsidiaries as of such dates and the results of operations of
the Company and its Subsidiaries for such periods in accordance with GAAP;
provided, however, that the Most Recent Financial Statements lack footnotes,
normal year-end reclassifications, adjustments and other presentation items,
which in the aggregate are not material in amount. Other than as set forth in
Section 4.8, the Company makes no other representations with regard to the
Financial Statements. Other than as set forth in this Section 4.7, the Company
and its Subsidiaries make no representations with regard to the financial
information of the Company or its Subsidiaries (including any estimates,
projections, plans or budgets).
               4.7.2 The Company has no Indebtedness.
          4.8. No Undisclosed Liabilities. The Company and its Subsidiaries have
no Liabilities of a type required to be reflected on a consolidated balance
sheet prepared in accordance with GAAP, other than (1) Liabilities fully and
adequately reflected in the Most Recent Audited Financial Statements or Most
Recent Financial Statements and (2) those incurred since the date of the Most
Recent Audited Financial Statements in the Ordinary Course of Business.

22



--------------------------------------------------------------------------------



 



          4.9. Events Subsequent to Most Recent Fiscal Year End. Since the Most
Recent Fiscal Year End, there has been no Material Adverse Effect on the
Company.
               4.9.1 Since the Most Recent Fiscal Year End, none of the Company
or its Subsidiaries has:
                    (i) pledged or hypothecated any of its assets or otherwise
permitted any of its material assets to become subject to any Security Interest
other than in the ordinary course of business consistent with past practice;
                    (ii) incurred any material obligation in an amount in excess
of $100,000 other than in the ordinary course of business consistent with past
practice;
                    (iii) made any loan or advance to any Person other than in
the ordinary course of business consistent with past practice;
                    (iv) assumed, guaranteed or otherwise become liable for any
obligation of any Person (other than the Company or its Subsidiaries) other than
in the ordinary course of business consistent with past practice;
                    (v) committed for any capital expenditure individually in an
amount in excess of $50,000 and in the aggregate in an amount in excess of
$200,000;
                    (vi) purchased, leased, sold, abandoned or otherwise
acquired or disposed of any business or assets other than in the ordinary course
of business consistent with past practice;
                    (vii) waived or released any material right or canceled or
forgiven any debt or claim other than in the ordinary course of business
consistent with past practice;
                    (viii) discharged any material Security Interest or
discharged or paid any indebtedness or other obligation other than in the
ordinary course of business consistent with past practice;
                    (ix) assumed or entered into any material Contract other
than in the ordinary course of business consistent with past practice other than
this Agreement;
                    (x) amended or terminated any material Contract;
                    (xi) materially increased, or authorized a material increase
in, the compensation or benefits paid or provided to any of its directors,
officers or employees;

23



--------------------------------------------------------------------------------



 



                    (xii) established, adopted or amended (including any
amendment with a future effective date) any of the Company’s Employee Benefit
Plans;
                    (xiii) declared, accrued, set aside, or paid any dividend or
made any other distribution in respect of any Equity Interests of other
securities, Cash or other assets;
                    (xiv) repurchased, redeemed or otherwise reacquired any
Equity Interests or other securities;
                    (xv) sold or otherwise issued any Equity Interests or any
other securities;
                    (xvi) amended its organizational documents;
                    (xvii) been a party to any merger, consolidation,
recapitalization, reclassification of equity, or similar transaction;
                    (xviii) accrued any deferred bonuses or compensation due to
any Seller, employee or agent of the Company or any of its Subsidiaries, or paid
any such deferred bonuses or compensation;
                    (xix) changed any of its methods of accounting or accounting
practices in any respect;
                    (xx) made any material Tax election; or
                    (xxi) agreed or committed to take any action described in
the foregoing clauses.
          4.10. Legal Compliance. Each of the Company and its Subsidiaries is in
compliance in all material respects with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state, local, and foreign governments (and all
agencies thereof), and no material action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice of any Governmental
Authority is pending against any of them alleging any failure so to comply.
Neither the Company nor any Subsidiary has, since January 1, 2006, received any
written communication from any Government Authority alleging that the Company or
any Subsidiary is not in compliance in any material respect with any law.
Notwithstanding the foregoing, no representation or warranty is made under this
Section 4.10 in respect of any (i) employee benefit matters, which are addressed
in Section 4.20 (as to which no representation or warranty is made except as set
forth in Section 4.20), (ii) intellectual property matters, which are addressed
in Section 4.13 (as to which no representation or warranty is made except as set
forth in Section 4.13), (iii) matters relating to Taxes, which are addressed in
Section 4.11 (as to which no

24



--------------------------------------------------------------------------------



 



representation or warranty is made except as set forth in Section 4.11), (iv)
environmental matters which are addressed in Section 4.21 (as to which no
representation or warranty is made except as set forth in Section 4.21) and
(v) employees and independent contractor matters, which are addressed in
Section 4.19 (as to which no representation or warranty is made except as set
forth in Section 4.19).
          4.11. Tax Matters.
               4.11.1 (i) Each of the Company and each Subsidiary has properly
and timely filed all material Tax Returns required to be filed by it, each of
which were prepared and completed in all material respects in compliance with
all applicable laws; (ii) each of the Company and each Subsidiary has paid all
material Taxes required to be paid by it (whether or not shown on a Tax Return);
(iii) there are no agreements or waivers currently in effect that provide for an
extension of time for the assessment of any Tax against the Company or any
Subsidiary and (iv) no claim has ever been made by a Taxing Authority in a
jurisdiction where a Tax Return is not filed by or on behalf of the Company or a
Subsidiary that the Company or such Subsidiary is subject to Tax in that
jurisdiction.
               4.11.2 No audits or other administrative proceedings or court
proceedings have ever been conducted, are presently pending or, to the Knowledge
of the Company, threatened with regard to any Taxes or Tax Return of the Company
or the Subsidiaries.
               4.11.3 The Company has made available to Buyer complete copies of
(i) all federal, state, local and foreign Tax Returns of the Company and the
Subsidiaries relating to the taxable periods ending on or after December 31,
2007 and (ii) any audit report issued within the last five years relating to any
material Taxes due from or with respect to the Company or the Subsidiaries.
Neither the Company nor its Subsidiaries files Tax Returns in any foreign
jurisdiction.
               4.11.4 There are no liens for Taxes upon any asset or property of
the Company or the Subsidiaries except liens for Taxes not yet due and payable.
               4.11.5 Each of the Company and the Subsidiaries has complied in
all material respects with the provisions of the Code relating to the
withholding and payment of Taxes, including, without limitation, the withholding
and reporting requirements under Code sections 1441 through 1464, 3401 through
3406, and 6041 through 6049, as well as similar provisions under any state and
local or other laws, and has, within the time and in the manner prescribed by
law, withheld from employee wages and paid over to the proper Governmental
Authorities all amounts required. Each of the Company and the Subsidiaries has
undertaken in good faith to appropriately classify all service providers as
either employees or independent contractors for all Tax purposes. Each of the
Company and the Subsidiaries (i) has withheld and remitted all applicable
nonresident partner Taxes to the appropriate Governmental Authority, (ii) has
collected and remitted all applicable sales and/or use Taxes to the appropriate
Governmental

25



--------------------------------------------------------------------------------



 



Authority, or (iii) has obtained, in good faith, any applicable sales and/or use
Tax exemption certificates.
               4.11.6 Each of the Company and the Subsidiaries (i) has disclosed
to the IRS on the appropriate Tax Returns any Reportable Transaction in which it
has participated and (ii) has retained all documents and other records
pertaining to any Reportable Transaction in which it has participated, including
documents and other records listed in Treasury Regulation Section 1.6011-4(g)
and any other documents or other records which are related to any Reportable
Transaction in which it has participated but not listed in Treasury
Regulation Section 1.6011-4(g). For purposes of this Agreement, the term
“Reportable Transaction” means any transaction listed in Treasury
Regulation Section 1.6011-4(b).
               4.11.7 Neither the Company nor any Subsidiary is currently or has
ever been a party to or bound by any contract, agreement or other arrangement
(whether or not written) that (i) requires the Company or such Subsidiary to
make any Tax payment to or for the account of any other Person, (ii) affords any
other Person the benefit of any net operating loss, net capital loss, investment
Tax credit, foreign Tax credit, charitable deduction or any other credit or Tax
attribute which could reduce Taxes (including, without limitation, deductions
and credits related to alternative minimum Taxes) of the Company or such
Subsidiary or (iii) requires or permits the transfer or assignment of income,
revenues, receipts or gains to the Company or the Subsidiary from any other
Person.
               4.11.8 Neither the Company nor any Subsidiary has received any
Tax Ruling or entered into a Tax Closing Agreement with any Taxing Authority
that would have a continuing effect after the Closing Date. For purposes of the
preceding sentence, the term “Tax Ruling” means written rulings of a Taxing
Authority relating to Taxes, and the term “Tax Closing Agreement” means a
written and legally binding agreement with a Taxing Authority relating to Taxes.
No power of attorney currently in force has been granted by the Company or any
Subsidiary concerning any Tax matter.
               4.11.9 None of the Sellers of the Company is a “foreign person”
as such term is defined in Section 1445 of the Code.
               4.11.10 The representations and warranties in this Section 4.11
are the sole and exclusive representations and warranties of the Company
concerning Tax matters.
          4.12. Real Property.
               4.12.1 Neither the Company nor any of its Subsidiaries owns any
real property.
               4.12.2 Section 4.12.2 of the Schedules lists all real property
leased or subleased to any of the Company and its Subsidiaries and lists the
respective leases and

26



--------------------------------------------------------------------------------



 



subleases. With respect to each material lease and sublease listed in
Section 4.12.2 of the Schedules:
                    (i) the lease or sublease or easement interest is legal,
valid, binding, enforceable, and in full force and effect in all material
respects, subject only to any Security Interests that do not materially
interfere with the present uses of such property;
                    (ii) neither the Company nor any of its Subsidiaries and, to
the Knowledge of the Company, no other party to the lease, sublease or easement
interest is in material breach thereunder; and
                    (iii) all facilities leased or subleased thereunder have
received all material approvals of Governmental Authorities (including Licenses)
required of the Company or its Subsidiaries in connection with the operation
thereof, and have been operated and maintained in accordance with applicable
laws, rules, and regulations in all material respects.
          4.13. Intellectual Property.
               4.13.1 For purposes of this Agreement, “Intellectual Property”
means: (i) trademarks, service marks, trade names, logos, trade dress, domain
name registrations and other indicia of source, whether registered or
unregistered, and all registrations and applications for registration of the
foregoing, all renewals of the foregoing, and all associated goodwill; (ii) mask
works, moral rights, works of authorship in any medium of expression, whether or
not published, all copyrights, all registrations and applications for
registration of such copyrights, and all extensions and renewals of copyrights;
(iii) patents (including utility and design patents) and patent applications
(including design, utility and provisional patent applications), utility models,
industrial design registrations, and all issuances, divisions, continuations,
continuations-in-part, reissues, extensions, reexaminations and renewals of such
patents and applications; (iv) trade secrets and rights arising under
proprietary or confidential information or know-how, including processes,
procedures, techniques, designs, research and development, computer software
source and object code, inventions and invention disclosures (whether or not
patentable or reduced to practice), specifications, customer lists, ideas,
methodologies, algorithms and formulae; (v) domain names and uniform resource
locators and registrations for any of the forgoing; and (vi) all databases and
data collection and all rights therein.
               4.13.2 Section 4.13.2 of the Schedules lists all: (i) patents and
patent applications (including all provisional applications, divisions,
continuations, continuations in party, patents of improvement, design patents
and registered industrial designs); (ii) copyright registrations and
applications for registration of copyrights; (iii) registered trademarks and
applications for registration of trademarks, and (iv) domain name registrations
owned by the Company or any of its Subsidiaries as of the date hereof
(“Registered Intellectual Property”). The Registered Intellectual Property is
owned by the Company or the applicable Subsidiary free and clear of any Security
Interest. All necessary registration, maintenance and renewal fees due

27



--------------------------------------------------------------------------------



 



prior to the Closing Date in connection with the Registered IP have been made
and all necessary documents, recordations and certificates in connection with
maintaining and/or renewing such Registered Intellectual Property have been
filed. To the Knowledge of the Company, there are no facts or circumstances that
exist that would render any of the Company Registered Intellectual Property
invalid or unenforceable. The Company and its Subsidiaries own or have the right
to use all Intellectual Property used in the operation of its business of the
Company and its Subsidiaries, it being understood that the foregoing is not to
be construed as a representation or warranty with respect to infringement, which
is the subject of the next sentence in this Section 4.13.2. None of the Company,
its Subsidiaries, or the Proprietary Software, infringe, misappropriate or
otherwise violate the Intellectual Property rights of another Person. None of
the Company or any Subsidiary has any notice of the commencement of any
Proceedings instituted against the Company or any Subsidiary alleging (i) that
the Company or any Subsidiary is infringing or otherwise violating any Person’s
Intellectual Property, or (ii) challenging the extent, validity or
enforceability of the Registered Intellectual Property or the Company’s (or the
applicable Subsidiary’s) ownership thereof.
               4.13.3 None of the Proprietary Software has been subject to any
proceeding or outstanding decree, order, judgment, injunction, settlement,
opposition, arbitration, mediation, or written demand or claim, whether brought
by a third party by the Company or any of its Subsidiaries. To the Knowledge of
the Company, no circumstances or grounds exist that would give rise to such a
dispute and Company has not sent or received any written notice of any
allegations of such a dispute.
               4.13.4 The Proprietary Software is owned by the Company or the
applicable Subsidiary free and clear of any Security Interest. No third party
was involved in the creation, design, development, programming, maintenance, or
modification of the Proprietary Software. No Open Source Materials are imbedded
in, bundled with or incorporated in the Proprietary Software. Except for the
customer Contracts identified in Section 4.15 of the Schedules, Company has not
entered into any other Contract that permits any third party to access or use
the Proprietary Software. To the extent such items exist and to Company’s
Knowledge, there are no material errors in the technical documentation,
specifications, manuals, user guides, and source language statements associated
with, used or produced in the development of such Proprietary Software. The
Company and any of its Subsidiaries have not granted any exclusive license with
respect to, or authorized the retention of any exclusive rights in or joint
ownership of the Proprietary Software. Company and its Subsidiaries have taken
all commercially reasonable steps to protect and safeguard the confidential and
proprietary nature of the Proprietary Software. The Company and its Subsidiaries
have not disclosed the human readable software source code, any portion or
aspect thereof, or any proprietary information or algorithm contained or
embedded therein of its Proprietary Software (the “Source Code”) to any third
party. Company has not entered into any Contract that provides for or requires
the escrowing of the Source Code with any third party. The Source Code is
maintained in secure, electronically controlled source code repository systems,
and the Company has undertaken a

28



--------------------------------------------------------------------------------



 



Statement on Auditing Standards (SAS) No. 70 Type 1 audit of its control
systems, which detected no material deficiencies in the Company’s Source Code
controls. The Proprietary Software was developed by employees of the Company or
its Subsidiaries in the performance of their job responsibilities for the
Company or the applicable Subsidiary.
               4.13.5 Section 4.13.5 of the Schedules sets forth a list of all
third party Software integrated or incorporated within the ICE, other than the
application platform, identified to Buyer, upon which ICE was developed (the
“Third Party Licenses”), setting forth as to each such item as applicable, the
name of the item and the licensor or vendor (collectively, the third party
Software and the application platform shall be referred to as “Third Party
Software”). None of the Company or any Subsidiary has any ongoing obligation of
payment with respect to Third Party Licenses, including by way of example and
not limitation, support or maintenance obligations. None of the Company or the
applicable Subsidiary is, and to the Knowledge of the Company, no counterparty
to a Third Party License is in breach of any such Third Party License, and the
consummation of the transactions contemplated hereunder will not constitute a
breach or default under or trigger any right of rescission, renegotiation,
cancellation or termination under any Third Party License.
               4.13.6 The representations contained in this Section 4.13 shall
be the exclusive representations and warranties with respect to intellectual
property matters.
          4.14. Information Technology.
               4.14.1 The Company and its Subsidiaries either own or have all
the necessary rights to use the Information Technology as currently used in
connection with the operations of the Company and its Subsidiaries, it being
understood that the foregoing is not to be construed as a representation or
warranty with respect to infringement, which is the subject of Section 4.13.2.
               4.14.2 The Company and its Subsidiaries are not in breach of and
have not received any notice alleging that they are in breach of any Contract
that provides the Company with the rights to use such Information Technology.
               4.14.3 The Information Technology is in all material respects
adequate for the current business needs of the Company and its Subsidiaries.
               4.14.4 The Information Technology performs in substantial
compliance with the specifications and documentation for such Information
Technology, allowing for defects, errors or interruptions of service as would
not reasonably be expected to have a Material Adverse Effect on the Company.
               4.14.5 The Company and any of its Subsidiaries have the necessary
rights to all of its critical records, systems, controls and/or data used by the
Company or any Subsidiary

29



--------------------------------------------------------------------------------



 



to continue with the operation of its business, and to the extent any such
records, systems, controls, and/or data are hosted by a third party, the Company
and/or its Subsidiaries have taken commercially reasonable efforts to protect
such information from further disclosure to other third parties and to regularly
back up such information to protect from data loss.
               4.14.6 The Company has taken commercially reasonable efforts to
insure that the Information Technology, Proprietary Software and/or any
component thereof do not contain any virus, malware, worm or other malicious or
disabling code.
               4.14.7 The Company and each of its Subsidiaries have formulated a
documented disaster recovery plan under which each has set out procedures that
will be implemented if the Information Technology or the data stored thereon
suffers a material disruption or malfunction. To the Knowledge of the Company,
the disaster recovery plans are sufficient to ensure that any such material
disruption or malfunction does not lead to a Material Adverse Effect on the
Company or its Subsidiaries.
          4.15. Material Contracts. Section 4.15 of the Schedules lists the
following Contracts to which any of the Company and its Subsidiaries is a party
as of the date hereof (collectively the “Material Contracts”):
                    (i) any agreement (or group of related agreements) that
involves the performance of services by the Company and its Subsidiaries in
exchange for payment in excess of $100,000 and has an expected duration of not
less than twelve (12) months;
                    (ii) any agreement (or group of related agreements) that
involves payments by the Company or any of its Subsidiaries in excess of
$100,000 or payments to the Company or any of its Subsidiaries in excess of
$100,000 and has an expected duration of not less than twelve (12) months;
                    (iii) any agreement (or group of related agreements) for the
lease or purchase of real property to or from any Person;
                    (iv) any agreement (or group of related agreements) for the
lease of personal property to or from any Person providing for lease payments in
excess of $100,000 per annum and a term of at least twelve (12) months;
                    (v) any agreement (or group of related agreements) for the
purchase or sale of raw materials, commodities, supplies, products, or other
personal property, or for the furnishing or receipt of services, the performance
of which will extend over a period of more than one (1) year and involve
consideration in excess of $100,000;
                    (vi) any agreement concerning a partnership or joint
venture;

30



--------------------------------------------------------------------------------



 



                    (vii) any agreement (or group of related agreements) under
which it has created, incurred, assumed, or guaranteed any Indebtedness, or any
capitalized lease obligation, or under which it has imposed a Security Interest
on any of its material assets, tangible or intangible;
                    (viii) any material agreement concerning limiting the
Company’s ability to compete with any Person;
                    (ix) any severance for the benefit of its current or former
directors, officers, and employees;
                    (x) any collective bargaining agreement;
                    (xi) any agreement for the employment of any individual or
entity on a full-time, part-time, consulting, or other basis providing annual
compensation in excess of $100,000;
                    (xii) any agreement under which it has advanced or loaned
any amount to any of its directors, officers, and employees outside the Ordinary
Course of Business;
                    (xiii) any OEM repair and/or refurbishment certifications;
                    (xiv) any prior acquisition, merger or purchase agreements;
or
                    (xv) any agreement regarding licensing of, or permitting the
use of, Software.
     The Company has delivered or made available to Buyer a correct and complete
copy of each written agreement listed in Section 4.15 of the Schedules (as
amended to date). With respect to each such agreement: (A) the agreement is in
full force and effect; (B) the agreement is a legal, valid, binding and
enforceable obligation of the Company or its Subsidiaries (as the case may be)
and to the Company’s Knowledge, is the legal, valid, binding and enforceable
obligation of the other Parties thereto, each subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally; and (C) neither the Company nor any of
its Subsidiaries and, to the Knowledge of the Company, no other party is in
material breach or default thereof.
          4.16. Licenses and Authorizations. Section 4.16 of the Schedules
contains a true and correct list of all Licenses of the Company as the date
hereof. The Company holds all Licenses which are material to or necessary for it
to own, lease and operate its assets and properties and conduct its business as
heretofore conducted. All such Licenses are in full force and effect, as of the
date hereof, and neither the Company nor any of its Subsidiaries is, as of the
date hereof, in material default (or with the giving of notice or lapse of time
or both, would be in

31



--------------------------------------------------------------------------------



 



default) under any such Licenses. There are no Proceedings pending or, to the
Knowledge of the Company, threatened in writing that seek the revocation,
cancellation, suspension or adverse modification thereof. All required filings
with respect to such Licenses have been timely made and all required
applications for renewal thereof have been timely filed. No consent, notice or
other notification is required under any License as a result of the transactions
contemplated hereby. Notwithstanding the foregoing, no representation or
warranty is made under this Section 4.16 in respect of any (i) employee benefit
matters, which are addressed in Section 4.20 (as to which no representation or
warranty is made except as set forth in Section 4.20), (ii) intellectual
property matters, which are addressed in Section 4.13 (as to which no
representation or warranty is made except as set forth in Section 4.13), (iii)
matters relating to Taxes, which are addressed in Section 4.11 (as to which no
representation or warranty is made except as set forth in Section 4.11),
(iv) environmental matters which are addressed in Section 4.21 (as to which no
representation or warranty is made except as set forth in Section 4.21) and
(v) employees and independent contractor matters, which are addressed in
Section 4.19 (as to which no representation or warranty is made except as set
forth in Section 4.19).
          4.17. Insurance. Section 4.17 of the Schedules sets forth an accurate
description of each insurance policy currently maintained by the Company and its
Subsidiaries with respect to their respective properties, assets and business as
of the date hereof. To the Knowledge of the Company, all of such insurance
policies are legal, valid, binding and enforceable and in full force and effect,
and neither the Company nor any of its Subsidiaries is in material breach or
default (or with the giving of notice or lapse of time or both, would be in
material default) with respect to its obligations under such insurance policies
(including with respect to payment of premiums). As of the date hereof, neither
the Company nor any of its Subsidiaries has received (a) any written notice of
cancellation or notice of failure to renew of any such insurance policy or
refusal of coverage thereunder, (b) any written notice that any issuer of such
policy has filed for protection under applicable bankruptcy laws or is otherwise
in the process of liquidating or has been liquidated, or (c) any other written
notice that such policies are no longer in full force or effect or that the
issuer of any such policy is no longer willing or able to perform its
obligations thereunder.
          4.18. Litigation.
               4.18.1 There is no (i) outstanding order, injunction or any other
judgment of any kind whatsoever of any court, administrative agency, regulatory
authority or arbitration tribunal against the Company or (ii) suit, litigation,
arbitration, hearing or any other judicial proceeding of any kind or nature
whatsoever (“Proceedings”) pending, or to the Company’s Knowledge, threatened in
writing, against the Company or any of its Subsidiaries (including any of their
assets or properties). Neither the Company nor any of its Subsidiaries has
received any written notice of any investigation of any Governmental Authority
against the Company or any of its Subsidiaries. True and correct copies of all
complaints, pleadings, petitions, notices, motions and other material papers
filed in connection with the Proceedings listed on Section 4.18.1 of the

32



--------------------------------------------------------------------------------



 



Schedules have been delivered to Buyer. There are no Proceedings pending or, to
the Company’s Knowledge, threatened, against the Company which would give rise
to any right of indemnification on the part of any officer, director, employee
or agent of the Company or its Subsidiaries or heirs, executors or
administrators thereof against the Company, its Subsidiaries or any successors.
               4.18.2 Section 4.18.1 of the Schedules sets forth each Proceeding
against the Company or its Subsidiaries since January 1, 2009 that has since
been fully adjudicated, settled, resolved or is otherwise no longer pending as
of the Closing Date.
          4.19. Employees and Independent Contractors.
               4.19.1 Section 4.19.1 of the Schedules contains an accurate and
complete list of all of the salaried employees of the Company and each of its
Subsidiaries who receive salary in excess of $100,000 per annum (including any
such person who is on a leave of absence or on layoff status) (“Employees”) and,
as of the date hereof, (i) their titles or responsibilities; (ii) their dates of
hire; (iii) their current salaries or wages and all bonuses, commissions and
incentives paid at any time during the past twelve (12) months; (iv) any
specific bonus, commission or incentive plans or agreements for or with them;
(v) each Company’s Employee Benefit Plan in which they participate; and (vi) any
outstanding loans or advances made to them.
               4.19.2 Section 4.19.2 of the Schedules contains an accurate and
complete list as of the date hereof of all sales representatives and independent
contractors engaged by the Company or any of its Subsidiaries who receive
payments from the Company in excess of $50,000 per annum or who have been
engaged by the Company or its Subsidiaries for the entirety of the twelve-month
period ending on the date hereof and (i) their payment arrangements, and (ii) a
brief description of their jobs or projects currently in progress.
               4.19.3 No employee of the Company or its Subsidiaries has an
employment Contract with the Company.
               4.19.4 The Company and its Subsidiaries are in compliance in all
material respects with all applicable labor and employment laws and regulations.
To the Knowledge of the Company, none of the Company nor any of its Subsidiaries
has committed any unfair labor practice. To the Knowledge of the Company, there
is no organizational effort presently being made or threatened by or on behalf
of any labor union with respect to employees of any of Company or any of its
Subsidiaries.
               4.19.5 Neither the Company nor any of its Subsidiaries has
experienced any material labor problem including, but not limited to, any
strike, slowdown, picketing, boycott or work stoppage.

33



--------------------------------------------------------------------------------



 



               4.19.6 To the Company’s Knowledge, no Employee of the Company or
any of its Subsidiaries is a party to or is bound by any confidentiality
agreement, non-competition agreement or other Contract with any Person other
than the Company or its Subsidiaries that would reasonably be expected to have
an adverse effect on the performance by such employee of any of his duties or
responsibilities as an employee of the Company or any of its Subsidiaries.
               4.19.7 As of the date hereof, no Employee of the Company or any
of its Subsidiaries has indicated in writing an intention to terminate or has
terminated his or her employment within six (6) months prior to the date hereof.
               4.19.8 Other than as set forth in Sections 4.8 and 4.19, the
representations contained in this Section 4.19 shall be the exclusive
representations and warranties with respect to employee and independent
contractor matters.
          4.20. Employee Benefits.
               4.20.1 Section 4.20.1 of the Schedules contains an accurate and
complete list of all of the Employee Benefit Plans which the Company, or any
ERISA Affiliate, sponsors, maintains or contributes to, is required to
contribute to, or has or would reasonably be expected to have any material
liability of any nature with respect to, whether known or unknown, direct or
indirect, fixed or contingent, for the benefit of present or former employees of
the Company (referred to collectively as the “Company’s Employee Benefit Plans”
and individually as a “Company’s Employee Benefit Plan”). Accurate and complete
copies of all of the Company’s Employee Benefit Plans have been made available
to Buyer as well as the most recent determination letter issued, if any, or if
none, IRS opinion or advisory letter issued with respect to a Company’s Employee
Benefit Plan that is intended to be a qualified plan within the meaning of
Section 401(a) of the Code, all pending applications for rulings, determination
letters, opinions, no action letters and similar documents filed with any
governmental agency (including the Department of Labor and the IRS), current
summary plan descriptions, service agreements, stop loss insurance policies, and
all related contracts and documents (including, but not limited to, all
compliance reports and testing results for the past three years, employee
summaries and material employee communications), all closing letters, audit
finding letters, revenue agent findings and similar documents. None of the
Company’s Employee Benefit Plans is subject to Title IV of ERISA or Code
Section 412. None of the Company’s Employee Benefit Plans is a Multiple Employer
Plan or Multiemployer Plan under Code Section 413(c) or 414(f). None of the
Company’s Employee Benefit Plans provides a self-insured benefit. No employer,
other than the Company or an ERISA Affiliate, is permitted to participate or
participates in the Company’s Employee Benefit Plans and no leased employees (as
defined in Section 414(n) of the Code) or independent contractors are eligible
for, or participate in, the Company’s Employee Benefit Plans. None of the
Company’s Employee Benefit Plans promises or provides health, life or other
welfare benefits to retirees or former employees, or severance benefits, except
as required by

34



--------------------------------------------------------------------------------



 



Code Section 4980B, Sections 601 through 609 of ERISA, or comparable state
statutes which provide for continuing health care coverage.
               4.20.2 Neither the Company nor any ERISA Affiliate has
(i) proposed any Employee Benefit Plan which it plans to establish, sponsor,
maintain or to which it will be required to contribute, or (ii) proposed any
material changes to any of the Company’s Employee Benefit Plans now in effect.
Each of the Company’s Employee Benefit Plans that provides a self-insured health
benefit is subject to a stop-loss insurance policy in which the Company is an
insured party and no facts exist which would form the basis for any denial of
coverage under such policy.
               4.20.3 With respect to the Company’s Employee Benefit Plans, the
Company and each ERISA Affiliate will have made, on or before the Closing Date,
all contributions to (including premium payments with respect to insurance
policies), and payments from each of the Company Employee Benefit Plans required
to be made on or before the Closing Date.
               4.20.4 The Company has made available to Buyer an accurate and
complete copy of the three most recent Annual Reports (Form 5500 series),
accompanying schedules and any other form or filing required to be submitted to
any governmental agency with regard to each of the Company’s Employee Benefit
Plans and the most current actuarial report, if any, with regard to each of the
Company’s Employee Benefit Plans.
               4.20.5 All of the Company’s Employee Benefit Plans are, and have
been, operated in material compliance with their provisions and with all
applicable laws including ERISA and the Code and the regulations and rulings
thereunder. With respect to each of the Company’s Employee Benefit Plans that is
intended to be qualified under Section 401(a), each such plan has been
determined by the IRS to be so qualified as to form, and each trust forming a
part thereof has been determined by the IRS to be exempt from tax pursuant to
Section 501(a) of the Code, and with respect to each of the Company’s Employee
Benefit Plans that is intended to be a “voluntary employees’ beneficiary
association” within the meaning of Section 501(c)(9) of the Code, each such
association has been determined by the IRS to have such status. To the Knowledge
of the Company, no reason exists that would cause such qualified or
Section 501(c)(9) status to be revoked for any period. The Company, its ERISA
Affiliates, and all fiduciaries of the Company’s Employee Benefit Plans have
materially complied with the provisions of the Company’s Employee Benefit Plans
and with all applicable laws including ERISA and the Code and the regulations
and rulings thereunder. None of Company’s Employee Benefit Plans is a “MEWA” as
defined in Section 3(40)(A) of ERISA. No non-exempt prohibited transaction under
Section 406 or 407 of ERISA or Section 4975 of the Code has occurred with
respect to any of Company’s Employee Benefit Plans.
               4.20.6 Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) result in any
payment (including

35



--------------------------------------------------------------------------------



 



any severance, unemployment compensation or golden parachute payment) becoming
due from the Company or any ERISA Affiliate under any of the Company’s Employee
Benefit Plans, (ii) increase any benefits otherwise payable under any of the
Company’s Employee Benefit Plans, or (iii) result in the acceleration of the
time of payment or vesting of any such benefits to any extent.
               4.20.7 There are no pending actions, claims or lawsuits that have
been filed against any of the Company’s Employee Benefit Plans, the assets of
any of the trusts under such plans, the plan sponsor, the plan administrator or
any fiduciary of any such plan (other than routine benefit claims). To the
Knowledge of the Company, there are no facts which could reasonably form the
basis for any such action, claim or lawsuit. There are no investigations or
audits by any government agency of any of the Company’s Employee Benefit Plans,
any trusts under such plans, the plan sponsor, the plan administrator or any
fiduciary of any such plan that have been instituted or threatened.
               4.20.8 The Company and/or its ERISA Affiliates can terminate each
of the Company’s Employee Benefit Plans without further material liability to
the Company and/or its ERISA Affiliates. No action or omission of the Company,
or any ERISA Affiliate, or any director, officer, or agent thereof in any way
restricts, impairs or prohibits the Company or any ERISA Affiliate, or any
successor, from amending, merging, or terminating any of the Company’s Employee
Benefit Plans in accordance with the express terms of any such plan and
applicable law.
               4.20.9 To the Knowledge of the Company, no event has occurred nor
is reasonably likely to occur which will result in the Company having any
material liability in connection with any Employee Benefit Plans of any ERISA
Affiliate.
               4.20.10 Each of the Company’s Employee Benefit Plan that is a
“nonqualified deferred compensation plan” (as defined for purposes of
Section 409A(d)(1) of the Code) is in material compliance with Section 409A of
the Code and the rules and regulations issued thereunder as to both form and
operation. No stock option or equity unit option granted under any of the
Company’s Employee Benefit Plans has an exercise price that was less than fair
market value of the underlying stock or equity unit (as the case may be) as of
the date such option or unit was granted or has any feature for the deferral of
compensation that would render the grant subject to Section 409A of the Code. No
Company Employee Benefit Plan triggers the imposition of Taxes under
Section 409A of the Code and Company is not a party to, and is not otherwise
obligated under, any contract, plan or arrangement that provides for the
gross-up of the Taxes imposed by section 409A(a)(1)(B) of the Code.
               4.20.11 Effective immediately preceding the Closing Date, the
General Partner shall have duly adopted a resolution terminating the Touchstone
Wireless Repair and Logistics, LP 401(k) Retirement Plan.

36



--------------------------------------------------------------------------------



 



               4.20.12 The representations contained in this Section 4.20 shall
be the exclusive representations and warranties with respect to employee benefit
matters.
          4.21. Environment, Health and Safety Matters.
               4.21.1 Each of the Company and its Subsidiaries is and has been
in compliance for the past five years in all material respects with all
Environmental Laws, except for such non-compliance that has been resolved in all
material respects.
               4.21.2 Without limiting the generality of the foregoing, each of
the Company and its Subsidiaries has obtained, has complied in all material
respects with, and is in compliance in all material respects with, all permits
and approvals under Environmental Law required for the operation of its business
as currently and formerly conducted, and all such permits and approvals are in
full force and effect.
               4.21.3 None of the Company nor its Subsidiaries, has received any
written notice of any actual or alleged material violation by the Company or its
Subsidiaries of Environmental Laws from any Governmental Authority or any other
person, or any material liabilities or potential liabilities of the Company or
its Subsidiaries arising under or related to Environmental Laws (including but
not limited to liabilities arising in connection with employee exposure to
Hazardous Materials, personal injury, damage to real property, natural resource
damage and response costs), except for such violations and liabilities that have
been resolved in all material respects.
               4.21.4 There are no material claims arising under or related to
Environmental Laws (“Environmental Claims”) pending or, to the Knowledge of the
Company, threatened against the Company or its Subsidiaries, or against any
person whose liability for any such Environmental Claim has been retained or
assumed by the Company or its Subsidiaries. None of the Company nor its
Subsidiaries has treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, or released any Hazardous Materials, or owned
or operated any property or facility in a manner that has resulted in any
material, unresolved Environmental Claims or, to the Knowledge of the Company,
would result in any material Environmental Claims, including any liability for
employee exposure to Hazardous Materials, response costs, personal injury,
property damage, natural resources damages or attorney fees, pursuant to
Environmental Laws.
               4.21.5 Neither this Agreement nor the consummation of the
transaction that is the subject of this Agreement will trigger any requirement
under Environmental Laws for site investigation or cleanup, or notification to
or consent of Governmental Authority or third parties, pursuant to any of the
so-called transaction-triggered or responsible property transfer Environmental
Laws.

37



--------------------------------------------------------------------------------



 



               4.21.6 Notwithstanding any other provisions of this Agreement,
Section 4.21 contains the Sellers’ and the Company’s sole representations and
warranties regarding environmental matters, including any matters related to
Environmental Laws, Environmental Claims, and Hazardous Materials.
          4.22. Accounts Receivable. Section 4.22 of the Schedules sets forth
the Company’s accounts receivable outstanding as of the date hereof, presented
on an aged basis, and separately identifies the name of each account debtor and
the total amount of each related accounts receivable. All of the Company’s
accounts receivable represent bona fide amounts owed for products previously
delivered or services previously rendered, and none of the Company’s accounts
receivable represent a billing for products or services not yet delivered. All
of the Company’s accounts receivable are valid receivables and are current and,
to the Company’s Knowledge, collectible. Except to the extent reserved against
or reflected on the Financial Statements, to the Knowledge of the Company, there
is no reason why the Company’s accounts receivable would not be collectible in
the Ordinary Course of Business.
          4.23. Customers and Suppliers.
               4.23.1 Section 4.23.1 of the Schedules sets forth, as of the date
hereof, the top ten (10) customers of the Company as measured by gross revenue
since January 1, 2010. No such top ten customer of the Company has cancelled or
otherwise terminated, or, to the Company’s Knowledge, threatened in writing to
cancel, terminate or otherwise adversely modify in any material respect, its
relationship with the Company or has during the last twelve (12) months
decreased materially, or, to the Company’s Knowledge, threatened in writing to
decrease or limit its usage of the services or products of the Company, in each
case whether as a result of the transactions contemplated hereby or otherwise.
Neither the Company nor, to the Knowledge of the Company, any such customer, has
materially breached any Contract between them, except where such breach has been
cured as of the date of this Agreement.
               4.23.2 Section 4.23.2 of the Schedules sets forth, as of the date
hereof, the top ten (10) suppliers of the Company as measured by purchases since
January 1, 2010. The Company has no sole source suppliers. No such top ten
supplier of the Company has cancelled or otherwise terminated, or, to the
Company’s Knowledge, threatened in writing to cancel, terminate or otherwise
adversely modify in any material respect, its relationship with the Company or
has during the last twelve (12) months decreased materially, or, to the
Company’s Knowledge, threatened in writing to decrease or limit materially, its
services, supplies or materials to the Company, in each case whether as a result
of the transactions contemplated hereby or otherwise. Neither the Company nor,
to the Knowledge of the Company, any such supplier, has materially breached any
Contract between them except where such breach has been cured as of the date of
this Agreement.
               4.23.3 Section 4.23.3 of the Schedules sets forth all of the OEM
repair and/or refurbishment certifications of the Company as of the date hereof.
No OEM has cancelled

38



--------------------------------------------------------------------------------



 



or otherwise terminated, or, to the Company’s Knowledge, threatened in writing
to cancel or otherwise terminate or otherwise adversely modify in any material
respect, its relationship with the Company or has during the last twelve
(12) months decreased materially, or, to the Company’s Knowledge, threatened in
writing to decrease or limit materially, Company’s authority to repair and/or
refurbish products, in each case whether as a result of the transactions
contemplated hereby or otherwise.
          4.24. Inventory. All inventory of the Company and its Subsidiaries as
shown on the Most Recent Balance Sheet (the “Company Inventory”) is (i) in good
and merchantable condition and (ii) of a quality and quantity usable, leasable
or saleable in the ordinary course of business, except as to inventory for which
adequate reserves have been provided in accordance with GAAP. The aggregate
value of the Company Inventory, net of reserves for excess and obsolete
inventory, has been recorded at the lower of cost or market value in accordance
with GAAP. Section 4.24 of the Schedules includes an estimate of the reserve for
excess and obsolete inventory as of the Closing in accordance with GAAP.
Section 4.24 of the Schedules also includes the Company’s good faith best
estimate, as of the date hereof (which estimate shall be updated as of a date
within ten (10) days prior to the Closing), of all amounts of inventories in
transit to the Company’s facilities but not otherwise included in the Company
Inventory. The Company and its Subsidiaries own or owned all right, title and
interest in and to such Company Inventory, subject to the Security Interests
described on Section 4.24 of the Schedules, all of which Security Interests
shall be released at or prior to Closing.
          4.25. Certain Business Relationships With the Company and its
Subsidiaries. None of the Sellers nor its Affiliates (other than the Company or
its Subsidiaries) is or has been involved in any material business arrangement
or relationship with any of the Company or its Subsidiaries (apart from ordinary
course employment relationships), and none of the Sellers nor its Affiliates
owns any material asset, tangible or intangible, which is used in the business
of any of the Company and its Subsidiaries.
          4.26. Product Warranties; Latent Defects. There exists no pending or,
to the Knowledge of the Company, threatened, Proceeding by or before any court
or Governmental Authority relating to any product or service alleged to have
been distributed, completed or sold by the Company or its Subsidiaries to
others. There exists no pending or, to the Knowledge of the Company, threatened
product liability Proceedings relating to the business of the Company and its
Subsidiaries.
          4.27. Illegal Payments. None of the Company, any of its Subsidiaries
nor any of their respective directors, officers, employees or agents, has
directly or indirectly given or agreed to give any illegal gift, contribution,
payment or similar benefit to any supplier, customer, governmental official or
employee or other Person to assist in connection with any actual or proposed
transaction or made or agreed to make any illegal contribution, or reimbursed
any illegal political gift or contribution made by any other Person, to any
candidate for federal, state,

39



--------------------------------------------------------------------------------



 



local or foreign public office, (A) which violates any applicable law, including
but not limited to, the Foreign Corrupt Practices Act of 1977, as amended, or
might subject Buyer to any damages or penalties in any civil, criminal or
governmental litigation or proceeding, or (B) the non-continuation of which has
had or may reasonably be likely to have a Material Adverse Effect on the Company
and its Subsidiaries.
          4.28. Bank Accounts; Power of Attorney. Section 4.28 of the Schedules
sets forth (i) the name of each bank in which the Company or any Subsidiary has
an account or safe deposit box and the names of all Persons authorized to draw
thereon or to have access thereto, and (ii) the names of all Persons, if any,
holding powers of attorney from the Company or any Subsidiary and a summary
statement of the terms thereof.
          4.29. State Takeover Statutes. No “control share acquisition,” “fair
price” or other anti-takeover regulations enacted under state law or laws in the
United States apply to this Agreement or the other transactions contemplated
hereby. If any anti-takeover statute is or shall become applicable to this
Agreement or other transactions contemplated hereby, the Sellers shall grant, or
the Seller Representative shall cause the Company to grant, such approvals and
take such actions as are reasonably necessary so that the transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to eliminate or minimize the effects of
such statute or regulation on the transactions contemplated hereby. No
anti-takeover provision in any governing documents of the Company is applicable
to this Agreement or the other transactions contemplated hereby.
          4.30. No Limitation. No investigation or due diligence conducted by,
or knowledge obtained by, Buyer shall limit, modify or negate any of the
foregoing representations and warranties.
EXCEPT AS SPECIFICALLY AND EXPRESSLY SET FORTH IN SECTIONS 3 AND 4 HEREOF,
(I) NONE OF THE SELLERS, THE COMPANY OR THEIR RESPECTIVE AFFILIATES OR
REPRESENTATIVES MAKES ANY REPRESENTATION OR WARRANTIES OF ANY KIND OR NATURE
WITH RESPECT TO THE COMPANY, ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES OR
THE MATTERS CONTEMPLATED HEREBY, AND (II) ALL WARRANTIES (WHETHER WRITTEN OR
ORAL, EXPRESS OR IMPLIED) IN REGARD TO MERCHANTIBILITY, FITNESS FOR A PARTICULAR
PURPOSE, CONDITION OR DESIGN OR ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE OR OTHERWISE ARE EXPRESSLY EXCLUDED. BUYER ACKNOWLEDGES AND AGREES THAT IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION MADE BY OR ON BEHALF OF THE
SELLER, THE COMPANY, ITS SUBSIDIARIES OR THEIR RESPECTIVE AFFILIATES OR
REPRESENTATIVES EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND
THE COMPANY SPECIFICALLY SET FORTH IN SECTIONS 3 OR 4 HEREOF. BUYER FURTHER
ACKNOWLEDGES THAT NONE OF THE SELLERS, THE

40



--------------------------------------------------------------------------------



 



COMPANY, ITS SUBSIDIARIES OR ANY OTHER PERSON OR ENTITY WILL HAVE OR BE SUBJECT
TO ANY LIABILITY TO BUYER RESULTING FROM THE DISTRIBUTION TO BUYER OR ITS
REPRESENTATIVES OR BUYER’S USE OF ANY INFORMATION REGARDING THE COMPANY, ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT, INCLUDING ANY PROJECTIONS OR OTHER INFORMATION PROVIDED BY ANY
SELLER, THE SELLER REPRESENTATIVE, THE COMPANY OR ITS SUBSIDIARIES OR BY ANY OF
THEIR REPRESENTATIVES OR AGENTS.
     5. Representations and Warranties of Buyer. Each of BPNA and BPGP
represents and warrants to the Sellers, except as set forth in the schedule
delivered to the Sellers (the “Buyer Schedules”), as follows:
          5.1. Organization of BPNA. BPNA is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware; its status is active; and it has the corporate power and authority to
own or lease its properties and to conduct its business as it is now being
conducted. The copies of the certificate of limited partnership and limited
partnership agreement of BPNA previously made available by BPNA to the Sellers
are true, correct and complete. BPNA is duly licensed or qualified and in good
standing as a foreign entity in each jurisdiction in which the ownership of its
property or the character of its activities requires it to be so licensed or
qualified, except such jurisdictions where the failure to so qualify has not had
a Material Adverse Effect on BPNA.
          5.2. Organization of BPGP. BPGP is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Indiana; its status is active; and it has the corporate power and authority to
own or lease its properties and to conduct its business as it is now being
conducted. BPGP is duly licensed or qualified and in good standing as a foreign
entity in each jurisdiction in which the ownership of its property or the
character of its activities requires it to be so licensed or qualified, except
such jurisdictions where the failure to so qualify has not had a Material
Adverse Effect on BPGP.
          5.3. Authorization of Transaction. Each of BPNA and BPGP has full
corporate power and authority to execute and deliver this Agreement and to
perform its respective obligations hereunder. This Agreement has been duly and
validly executed and delivered by each of BPNA and BPGP and constitutes the
valid and legally binding obligation of each of BPNA and BPGP, enforceable in
accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity. Except as set forth on Section 5.3 of the
Schedules, neither of BPNA or BPGP needs to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental
Authority or other third party in order to consummate the transactions
contemplated by this Agreement.

41



--------------------------------------------------------------------------------



 



          5.4. Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any Governmental
Authority to which either of BPNA or BPGP is subject or any provision of its
charter or bylaws or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
material agreement, contract, lease or License to which either BPNA or BPGP is a
party or by which it is bound or to which any of its assets is subject (or
result in the imposition of any Security Interest upon any of its assets),
except in each case for violations, breaches, defaults, required consents,
terminations, accelerations, Security Interests or rights that in the aggregate
would not reasonably be expected to have a material adverse effect on BPNA or
BPGP.
          5.5. Broker Fees. Each of BPNA and BPGP does not have any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which Sellers
will become liable or obligated. For purposes of clarification, all broker fees
due to The Blackstone Group and in connection with the transactions contemplated
by this Agreement shall be the responsibility and obligation of Buyer and not
the Sellers.
          5.6. Litigation. There is no action, suit, review, proceeding or
investigation pending or, to the knowledge of Buyer, threatened (a) against
Buyer or any of its Affiliates with respect to which there is a reasonable
likelihood of a determination that would have a material adverse effect on the
ability of Buyer to perform its obligations under this Agreement, or (b) that
seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated hereby. Neither Buyer nor any of its Affiliates is
subject to any outstanding orders, rulings, judgments, or decrees that would
have a material adverse effect on the ability of Buyer to perform its
obligations under this Agreement.
          5.7. Purchase for Investment. Buyer is purchasing the securities being
purchased by it pursuant to Section 2 hereof for investment and not with a view
to any public resale or other distribution thereof, except in compliance with
applicable securities laws including the Securities Act of 1933, as amended.
          5.8. Sufficient Financing. As of the Closing, Buyer will have the
financial capability, pursuant to its existing credit facilities, to purchase
the Equity Interests and consummate the transactions contemplated by this
Agreement on the terms and subject to the conditions set forth herein. Buyer has
no reason to believe that there are any conditions to the payment of such cash
which might not be satisfied by Buyer as of the date hereof and as of the
Closing.
          5.9. No Knowledge of Misrepresentation or Omission. Buyer has no
knowledge that the representations and warranties of either the Company or each
Seller made in

42



--------------------------------------------------------------------------------



 



this Agreement qualified as to materiality are not true and correct, or that
those not so qualified are not true and correct in all material respects.
          5.10. Investigation; No Reliance. Buyer acknowledges and agrees that
it (a) has made its own inquiry and investigation into, and based thereon has
formed an independent judgment concerning, the Company and its Subsidiaries,
their business and the transactions contemplated hereby. Buyer is knowledgeable
about the industry in which the Company and its Subsidiaries operate and is
capable of evaluating the merits and risks of its purchase of the Equity
Interests as contemplated by this Agreement and is able to bear the substantial
economic risk of such investment for an indefinite period of time. Buyer has
been afforded access to the books and records, facilities and personnel of the
Company and its Subsidiaries for purposes of conducting a due diligence
investigation of the Company and its Subsidiaries and has been furnished with or
given access to such information about the Company and its Subsidiaries as it
has requested, all to the satisfaction of Buyer. Buyer acknowledges, without
limiting the foregoing, that neither any Seller nor the Company is making any
representation or warranty with respect to (a) except as otherwise expressly set
forth in Sections 3 and 4 hereof, any information made available to Buyer or its
representatives in the “data room” created for purposes of the sale of the
Company or (b) any financial projections, estimates or forecasts relating to the
Company or its Subsidiaries. With respect to any such projections, estimates or
forecasts delivered or made available by or on behalf of the Company or any
Seller, Buyer acknowledges that (a) there are uncertainties inherent in
attempting to make projections, estimates or forecasts, (b) it is familiar with
such uncertainties, (c) it is taking full responsibility for making its
evaluation of the adequacy and accuracy of such projections, estimates and
forecasts so furnished to it (including the reasonableness of the assumptions
underlying such projections, estimates or forecasts) and (d) it shall make no
claim against the Sellers (or any of their partners, directors, officers,
employees, advisors, managers, agents, shareholders, members, consultants,
investment bankers, brokers, representatives, controlling persons or affiliates)
or any other person with respect thereto.
     6. Covenants of the Sellers Prior to the Closing Date.
          6.1. Access and Investigation.
                    (i) Between the date of this Agreement and the Closing Date,
the Sellers and the Company shall (a) afford Buyer and its representatives, upon
reasonable advance notice, reasonable access to the Contracts and books and
records of the Company during regular business hours or at such other time
agreed to by Buyer and the Seller Representative, and (b) furnish Buyer with
such additional financial, operating, and other data and information relating to
the Company as Buyer reasonably requests. The foregoing access rights shall not
include the right to (i) take any samples or conduct other invasive
environmental investigations, (ii) have access to any information the disclosure
of which is restricted by contract or applicable law (including without
limitation the Health Insurance Portability and Accountability Act of

43



--------------------------------------------------------------------------------



 



1996 or the regulations issued thereunder) or which would result in the waiver
of any privileges. Buyer and its representatives and agents shall not contact or
hold discussions with suppliers, customers or any officers or employees of the
Company or its Subsidiaries without the prior written consent of the Company
(such consent not to be unreasonably withheld).
                    (ii) All information made available or obtained pursuant to
Section 6.1.1 shall be held by Buyer in accordance with, and subject to the
terms of the Confidentiality Agreement, effective as of July 23, 2010, by and
between the Company and Buyer, as amended by the First Amendment thereto,
effective August 9, 2010 (the “Confidentiality Agreement”). The Parties hereby
agree that, notwithstanding anything to the contrary contained in the
Confidentiality Agreement, the Confidentiality Agreement shall survive from the
date hereof until the Closing, and if the Closing shall occur, the
Confidentiality Agreement shall terminate at Closing.
          6.2. Operation of the Business. Between the date hereof and the
earlier of the Closing Date and the termination of this Agreement pursuant to or
in accordance with Section 10 hereof, except as otherwise contemplated by this
Agreement or otherwise taken with the prior written consent of Buyer (not to be
unreasonably withheld), the Company shall:
                    (i) conduct the business of the Company substantially in the
ordinary course of business consistent with past practice;
                    (ii) comply in all material respects with all requirements
of all applicable laws;
                    (iii) use commercially reasonable efforts to preserve intact
its current business organization, keep available the services of its current
employees and agents, and maintain business relations and goodwill with
suppliers, customers, landlords, creditors, employees, agents, licensees,
clients and others having business relationships with it;
                    (iv) otherwise report periodically to Buyer, at Buyer’s
reasonable request, concerning operations of the Company;
                    (v) not permit, allow or suffer any asset of the Company to
become subjected to any Security Interest other than in the ordinary course of
business or except to the extent any such Security Interest is to be released or
fully discharged at or prior to Closing;
                    (vi) except as set forth on Section 6.2(vi) of the
Schedules, not commit for any capital expenditure individually in an amount in
excess of $50,000 and in the aggregate in an amount in excess of $200,000;

44



--------------------------------------------------------------------------------



 



                    (vii) not pledge or hypothecate any of its assets or
otherwise permitted any of its material assets to become subject to any Security
Interest other than in the ordinary course of business consistent with past
practice;
                    (viii) except as set forth on Section 6.2(viii) of the
Schedules, incur any material obligation in an amount in excess of $100,000
other than in the ordinary course of business consistent with past practice;
                    (ix) not make any loan or advance to any Person other than
in the ordinary course of business consistent with past practice;
                    (x) not assume, guarantee or otherwise become liable for any
obligation of any Person (other than the Company or its Subsidiaries) other than
in the ordinary course of business consistent with past practice;
                    (xi) not purchase, lease, sell, abandoned or otherwise
acquire or dispose of any business or material assets other than in the ordinary
course of business consistent with past practice;
                    (xii) not waive or release any material right or canceled or
forgiven any debt owed to the Company or claim of the Company other than in the
ordinary course of business consistent with past practice;
                    (xiii) except as set forth on Section 6.2(xiii) of the
Schedules, not amend or terminate any material Contract other than in the
ordinary course of business;
                    (xiv) not sell or otherwise issue any Equity Interests or
any other securities;
                    (xv) not amend its organizational documents;
                    (xvi) not be a party to any merger, consolidation,
recapitalization, reclassification of equity, or similar transaction;
                    (xvii) not declare, accrue, set aside, or pay any dividend
or make any other distribution in respect of any Equity Interests of other
securities, Cash or other assets;
                    (xviii) not make any material Tax election;
                    (xix) not increase Liabilities with respect to any of the
Company’s Employee Benefit Plans or become obligated to contribute to any
Employee Benefit Plan not included on Section 4.20.1 of the Schedules; and

45



--------------------------------------------------------------------------------



 



                    (xx) not agree or commit to take any action described in the
foregoing clauses.
          6.3. Commercially Reasonable Efforts. Between the date of this
Agreement and the Closing Date, the Company, its Subsidiaries, the Sellers and
Buyer shall use commercially reasonable efforts to take all action and to do all
things necessary, proper or advisable in order to consummate and make effective
the transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the closing conditions set forth in Section 7); provided, however,
that except as explicitly set forth in Section 6.4, the Parties shall not be
required to take any action, including paying or committing to pay any amount to
(or incurring any obligation in favor of) any person from whom such consent may
be required. Buyer acknowledges that certain consents and waivers with respect
to the transactions contemplated hereby may be required from parties to
Contracts or other agreements, contracts or licenses of the Company or its
Subsidiaries, that such consents and waivers have not been obtained as of the
date hereof and may not be obtained prior to the Closing, and that so long as
the Company has made commercially reasonable efforts to obtain material consents
requested by the Buyer prior to the Closing, no representation, warranty or
covenant of the Sellers or the Company contained herein shall be deemed
breached, and, other than the documents listed on Section 2.5.1 of the
Schedules, to be delivered by the Sellers pursuant to Section 7.1(v), no
condition shall be deemed to not have been satisfied, as a result of the failure
to obtain any such consent or waiver or the consequences thereof.
          6.4. Consents and Approvals.
                    (i) Each of Buyer, the Company and the Sellers shall use its
commercially reasonable efforts to (i) obtain from any Governmental Authority
any consents, licenses, permits, waivers, clearances approvals, authorizations
or orders required to be obtained or made by the Company, Sellers or Buyer or
any of their respective Subsidiaries, or avoid any action or proceeding by any
Governmental Authority (including, without limitation, those in connection with
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) in connection with the authorization, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
(ii) promptly, but in no event later than one (1) Business Day after execution
of this Agreement, make or cause to be made the applications or filings required
to be made by Buyer, the Company, the Sellers or any of their respective
Subsidiaries under or with respect to the HSR Act (which such filings shall
include requesting early termination of the waiting period under or with respect
to the HSR Act) or any other applicable laws in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, (iii) comply at the earliest practicable
date with any request under or with respect to the HSR Act and any such other
applicable laws for additional information, documents or other materials
received by Buyer, the Company, the Sellers or any of their respective
Subsidiaries from the Federal Trade Commission or the Department of Justice or
any other Governmental Authority in connection

46



--------------------------------------------------------------------------------



 



with such applications or filings or the transactions contemplated hereby and
(iv) coordinate and cooperate with, and give due consideration to all reasonable
additions, deletions or changes suggested by the other party in connection with,
making (A) any filing under or with respect to the HSR Act or any such other
applicable laws and (B) any filings, conferences or other submissions related to
resolving any investigation or other inquiry by any such Governmental Authority.
Each of Buyer, the Company and the Sellers shall furnish to the other party all
information necessary for any such application or other filing to be made in
connection with the transactions contemplated hereby. Each of Buyer, the Company
and the Sellers shall promptly inform the other Parties hereto of any material
communication with, and any proposed understanding, undertaking or agreement
with, any Governmental Authority regarding any such application or filing. If
any of Buyer, the Company or any Seller hereto intends to independently
participate in any meeting with any Governmental Authority in respect of any
such filings, investigation or other inquiry, then such Party shall give the
other Parties reasonable prior notice of such meeting and invite representatives
of the other Parties to participate in the meeting with the Governmental
Authority unless prohibited by such Governmental Authority. Buyer, the Company
and the Sellers shall coordinate and cooperate with one another in connection
with any analyses, appearances, presentations, memoranda, briefs, arguments,
opinions and proposals made or submitted by or on behalf of any Party in
connection with all meetings, actions and proceedings under or relating to any
such application or filing.
                    (ii) From the date of this Agreement until the consummation
of the transactions contemplated hereby, the Company and the Sellers shall give
(or shall cause their respective Subsidiaries to give) any material notices
required to be given to third parties to the extent requested by Buyer, and use,
and cause their respective Subsidiaries to use, commercially reasonable efforts
to obtain any material third party consents required to consummate the
transactions contemplated hereby pursuant to agreements or contracts of the
Company; provided, however, that the Company and the Sellers shall coordinate
and cooperate with the Buyer in determining whether any actions, notices,
consents, approvals or waivers are required to be given or obtained, or should
be given or obtained from parties to any Contract in connection with
consummation of the transactions contemplated hereby and seeking any such
actions, notices, consents approvals or waivers. Notwithstanding the foregoing
or anything to the contrary herein, no Party shall be required to make any
payment to any third party or agree to any limitation on the conduct of its
business, in order to obtain any such consent. No Party shall have any
obligation with respect to this Section 6.4(ii) following the Closing.
                    (iii) From the date of this Agreement until the consummation
of the transactions contemplated hereby, each of Buyer, the Company and the
Sellers shall promptly notify one another in writing of any pending or, to the
Knowledge of Buyer, the Company or the Sellers, threatened action, suit,
arbitration or other proceeding or investigation by any Governmental Authority
or any other Person (i) challenging or seeking material damages in connection
with the transactions contemplated hereby or (ii) seeking to restrain or
prohibit the consummation of the transactions contemplated hereby or otherwise
limit in any material respect

47



--------------------------------------------------------------------------------



 



the right of Buyer or any affiliate of Buyer to own or operate all or any
portion of the businesses or assets of the Company or any Company Subsidiary or
the right of any Seller to receive the Purchase Price. The Parties will give one
another the opportunity to consult regarding the defense or settlement of any
such litigation and shall consider the other Parties’ views with respect to such
litigation and prior to the termination of the Agreement under Section 10 hereof
shall not settle any such litigation without the prior written consent of the
other Parties hereto, which will not be unreasonably withheld or delayed.
                    (iv) If any administrative or judicial action or proceeding
is instituted (or threatened to be instituted) by a Governmental Authority
challenging the transaction contemplated hereby as violative of any applicable
law, each of Buyer, the Company and the Sellers shall cooperate and use their
best efforts to contest and resist, except insofar as the Parties may otherwise
agree, any such action or proceeding, including any action or proceeding that
seeks a temporary restraining order or preliminary injunction that would
prohibit, prevent or restrict consummation of the transactions contemplated
hereby.
                    (v) Notwithstanding anything set forth in this Section 6.4
and any other provision hereof, in connection with the receipt of any necessary
governmental approvals or clearances (including under the HSR Act), none of the
Sellers, Buyer, the Company or their respective Affiliates shall be required to
sell, hold separate or otherwise dispose of or conduct their business in a
specified manner, or agree to sell, hold separate or otherwise dispose of or
conduct their business in a specified manner, or permit the sale, holding
separate or other disposition of, any assets of the Sellers, Buyer, the Company
or their respective Affiliates or the conduct of their business in a specified
manner.
          6.5. Audited Financials. Following the date of this Agreement, the
Sellers will, at Buyer’s expense, take all actions reasonably requested by Buyer
to assist Buyer in connection with Buyer’s preparation of the financial
statements and other information it will be required to file with the Securities
and Exchange Commission under Rule 3-05 of Regulation S-X.
          6.6. No Solicitation of Transactions. Prior to the earlier of (A) the
Closing Date or (B) the termination of this Agreement in accordance with the
provisions of Section 10, none of the Sellers or the Company (or any of its
Subsidiaries) will, nor will any of them knowingly permit their officers,
directors, employees or agents, investment bankers, attorneys, accountants or
other advisors or representatives, to directly or indirectly (i) solicit,
initiate, encourage or knowingly facilitate (including by furnishing nonpublic
information) any inquiries or the making of any proposal or offer that
constitutes, or may reasonably be expected to lead to, an Acquisition Proposal,
(ii) participate in any discussions or negotiations in furtherance of such
inquiries or to obtain an Acquisition Proposal, or the making of any proposal
that constitutes any Acquisition Proposal, or provide any confidential
information or data with respect to an Acquisition Proposal, (iii) agree to,
approve or recommend any Acquisition Proposal, or (iv) execute or enter into any
letter of intent, agreement in principle, merger agreement, memorandum

48



--------------------------------------------------------------------------------



 



of understanding, term sheet or other similar document related to an Acquisition
Proposal. Each of the Sellers and the Company agrees that it and each of their
respective Subsidiaries and each of their respective representatives shall
immediately cease any and all existing activities, discussions or negotiations
with any third parties conducted heretofore with respect to any Acquisition
Proposal.
          6.7. Public Announcements. Buyer and Sellers agree to consult with
each other before issuing any press release or making any other public statement
with respect to this Agreement or the transactions contemplated hereby and,
except for any press releases and public statements the making of which may be
required by applicable law, or any applicable stock exchange or NASDAQ rule or
any listing agreement, no Party will issue any such press release nor make any
such public statement unless the content of such press release or public
statement shall have been agreed upon by the Parties.
          6.8. Termination of Agreements. Effective only upon completion of the
Closing, each Seller and the Company hereby terminate the agreements set forth
on Section 6.8 of the Schedules. Buyer shall amend and restate the Third Amended
and Restated Limited Partnership Agreement of the Company dated November 11,
2008 and effective as of November 2, 2007, by and among the General Partner and
the Limited Partners immediately following completion of the Closing.
          6.9. Bonus Calculation. Following the Closing, Buyer shall cause the
Company to pay employee bonuses for the year ended December 31, 2010 in the
aggregate amount accrued on the Net Working Capital Calculation under the
Company’s bonus plan in accordance with the parameters set forth on Section 6.9
of the Schedules (including to any such employee who becomes a consultant after
the Closing). Payment of such bonuses will be subject to the Buyer’s normal
review process, confirmation of the Company’s 2010 EBITDA and each employee’s
personal goals/objectives results; provided, that if and to the extent such
bonuses are not paid to the employees (or consultants), the amount of such
bonuses not so paid shall be promptly thereafter paid by Buyer to the Seller
Representative.
     7. Conditions Precedent.
          7.1. Conditions Precedent to Obligations of Buyer. The obligation of
Buyer to consummate the transactions contemplated by this Agreement is subject
to the fulfillment (or, to the extent permitted by applicable law, waiver), on
or prior to the Closing Date, of each of the following conditions:
                    (i) the representations and warranties of the Sellers and
the Company set forth in this Agreement (i) to the extent qualified by
materiality or Material Adverse Effect, shall be true and correct and (ii) to
the extent not qualified by materiality or Material Adverse Effect, shall be
true and correct in all material respects, in each case, as of the date of this
Agreement and as of the Closing as though made at and as of the Closing, except
that

49



--------------------------------------------------------------------------------



 



any such representations and warranties expressly made as of a specified date
shall only need to be true and correct as of such date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);
                    (ii) the Sellers and the Company shall have performed and
complied in all material respects with all covenants required in this Agreement
to be performed or complied with by them on or prior to the Closing Date;
                    (iii) there shall not have been or occurred any event,
change, occurrence or circumstance after the date hereof and prior to the
Closing that, individually or in the aggregate with any such events, changes,
occurrences or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect on the Company;
                    (iv) no Proceedings shall have been instituted or claim or
demand made against the Sellers, the Company or Buyer which could reasonably be
expected to restrain or prohibit, the consummation of the transactions
contemplated hereby, and there shall not be in effect any order by a
Governmental Authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
                    (v) the Sellers, the Company and Buyer shall have obtained
the documents listed on Section 2.5.1 of the Schedules, and the waiting period
under the HSR Act, if applicable, and any extensions thereof shall have expired
or been terminated;
                    (vi) the General Partner shall have duly adopted a
resolution terminating the Touchstone Wireless Repair and Logistics, LP 401(k)
Retirement Plan;
                    (vii) any revocation period required under applicable law
for the documents listed on Section 7.1(vii) of the Schedules shall have
elapsed; and
                    (viii) Buyer shall have received the items to be delivered
in Section 2.5.1.
          7.2. Conditions Precedent to Obligations of the Sellers. The
obligations of the Sellers to consummate the transactions contemplated by this
Agreement are subject to the fulfillment (or, to the extent permitted by
applicable law, waiver), on or prior to the Closing Date, of each of the
following conditions:
                    (i) the representations and warranties of Buyer set forth in
this Agreement (i) to the extent qualified by materiality, Material Adverse
Effect or similar qualification contained therein, shall be true and correct and
(ii) to the extent not qualified by materiality, Material Adverse Effect or
similar qualification contained therein, shall be true and correct in all
material respects, in each case, as of the date of this Agreement and as of the

50



--------------------------------------------------------------------------------



 



Closing as though made at and as of the Closing, except that any such
representations and warranties expressly made as of a specified date shall only
need to be true and correct as of such date (in which case such representations
and warranties qualified as to materiality shall be true and correct, and those
not so qualified shall be true and correct in all material respects, on and as
of such earlier date);
                    (ii) Buyer shall have performed and complied in all material
respects with all covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
                    (iii) no Proceedings shall have been instituted or claim or
demand made against the Sellers, the Company or Buyer which could reasonably be
expected to restrain or prohibit the consummation of the transactions
contemplated hereby, and there shall not be in effect any order by a
Governmental Authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
                    (iv) the waiting period under the HSR Act, if applicable,
and any extensions thereof shall have expired or been terminated; and
                    (v) the Seller Representative, the Sellers and/or the Escrow
Agent, as the case may be, shall have received the items listed in
Section 2.5.2.
     8. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:
          8.1. Further Assurances. From time to time after the Closing, without
additional consideration, each Party will execute and deliver such further
instruments and take such other action as may be necessary or reasonably
requested by another Party to make effective the transactions contemplated by
this Agreement and the transactions contemplated hereby and to provide such
other Party with the intended benefits of this Agreement. Without limiting the
foregoing, upon reasonable request of Buyer after the Closing Date, each Seller
shall, as applicable, execute, acknowledge and deliver all such further
assurances, deeds, assignments, consequences, powers of attorney and other
instruments and paper as may be required to sell, transfer, assign, convey and
deliver to Buyer all right, title and interest in, to and under the Equity
Interests.
          8.2. Transition. Each Seller will not take any action that is designed
or intended to have the effect of discouraging any customer, supplier, or other
business associate of any of the Company or its Subsidiaries from maintaining
the same business relationships with the Company and its Subsidiaries after the
Closing as it maintained with the Company and its Subsidiaries prior to the
Closing.

51



--------------------------------------------------------------------------------



 



          8.3. Record Retention. Buyer and each Seller, on behalf of itself or
himself individually and to the extent that such Party has such books and
records in its possession as of or following the Closing Date, agrees (i) to
hold all of the books and records of the Company existing on the Closing Date
and not to destroy or dispose of any thereof for a period of seven (7) years
from the Closing Date, and (ii) following the Closing Date, to afford the other
Parties, any of their Affiliates and their accountants and counsels, during
normal business hours, upon reasonable request, reasonable access to such books,
records and other data to the extent that such access may be requested for any
purpose (other than litigation between or among Parties), at no cost to any
Seller; provided, however, that such access rights shall be exercised in a
manner so as to maintain the privileged nature of any information that may be
subject to attorney-client privilege.
          8.4. Nondisclosure; Noncompetition; Nonsolicitation; Nondisparagement.
Each of the Sellers and the Company recognize that due to the nature of such
Seller’s relationship with the Company, each such Seller has had and will have
access to and has developed and will develop confidential business information,
proprietary information, and trade secrets relating to the business and
operations of the Company and its Affiliates. Each Seller acknowledges that such
information is valuable to the business of the Company and its Affiliates, and
that disclosure to, or use for the benefit of, any person or entity other than
the Company or its Affiliates, would cause substantial damage to the Company.
For purposes of this Section 8.4, reference to the “Company” shall include both
the Company and each Subsidiary of the Company as of the date hereof.
               8.4.1 Confidential Information.
                    (i) Subject to subsection (iii) below, each Seller shall at
all times, except as required by law, maintain the confidentiality of
Confidential Information of the Company, and except, to the extent applicable,
in connection with his duties as an employee of the Company, such Seller shall
not directly or indirectly disclose any such information to any Person, nor
shall the Seller use Confidential Information of the Company for any purpose
except for the benefit of the Company. “Confidential Information” means the
following: trade secret information; client or customer lists, including their
identities, contacts, business and financial needs and information; Company
pricing information; survey information; computer software, passwords, programs,
data or other information; Company marketing plans, projections and
presentations; Company financial and budget information; and all other
business-related information of the Company on the Closing Date which has not
been publicly disclosed by the Company or its Affiliates. This restriction shall
apply regardless of whether such Confidential Information is in written,
graphic, recorded, photographic or any machine-readable form or is orally
conveyed to, or memorized by, such Seller.
                    (ii) Each Seller’s duty of confidentiality with regard to
the Confidential Information shall not extend to: (A) any Confidential
Information that, at the time of

52



--------------------------------------------------------------------------------



 



disclosure, had been previously published and was part of the public domain;
(B) any Confidential Information that is published or becomes publicly available
after disclosure, unless such publication is a breach of this Agreement by such
Seller; and (C) any Confidential Information that is obtained by such Seller
other than in connection with the performance of his duties hereunder from a
third person not known by such Seller to be prohibited from disclosing such
information to such Seller by a legal, contractual or fiduciary obligation.
                    (iii) In the event that a Seller is requested or required
(by oral questions, interrogatories, requests for information or documents,
subpoena or other process) to disclose any Confidential Information (including
the terms of this Agreement) other than in respect of any Proceeding between any
Seller and Buyer, such Seller agrees to: (A) give prompt written notice to the
Company of such request or subpoena in order to allow the Company an opportunity
to seek an appropriate protective order or to waive its compliance with the
provisions of this Agreement; and (B) cooperate with the Company and with
counsel for the Company in responding to such request or subpoena as provided
below. If the Company fails to obtain a protective order and does not waive its
rights to confidential treatment under this Agreement, each Seller may disclose
only that portion of any Confidential Information that such Seller is compelled
to disclose pursuant to an enforceable order. Each Seller further agrees that in
no event will such Seller oppose action by the Company to obtain an appropriate
protective order or other reliable promises that confidential treatment will be
accorded to the Confidential Information. The provision of Confidential
Information to a third party representing a Seller in connection with litigation
or arbitration between the Parties or a dispute being resolved pursuant to
Section 2.3 of this Agreement or otherwise in the course of enforcing such
Seller’s rights under this Agreement shall not be considered a violation of this
Section 8.4.1.
               8.4.2 Confidentiality and Surrender of Records. Without the prior
written consent by the Company, each Seller shall not at any time, except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any Confidential Records to, or permit any inspection or copying of
Confidential Records by, any individual or entity other than in the course of
such individual’s or entity’s employment by the Company, nor shall such Seller
retain, and will deliver promptly to the Company, any of the same and any other
Company records or property following termination of his employment hereunder
for any reason or upon request by the Company. For purposes hereof,
“Confidential Records” means those portions of correspondence, memoranda, files,
manuals, books, lists, financial, operating or marketing records, magnetic tape,
or electronic or other media or equipment of any kind in such Seller’s
possession or under his control or accessible to him which contain any
Confidential Information. All Confidential Records shall be and remain the sole
property of the Company. The provision of Confidential Records to a third party
representing a Seller in connection with litigation or arbitration between the
Parties or a dispute being resolved pursuant to Section 2.3 of this Agreement or
otherwise in the course of enforcing such Seller’s rights under this Agreement
shall not be considered a violation of this Section 8.4.2.

53



--------------------------------------------------------------------------------



 



               8.4.3 Non-Solicitation; Non-Competition. For a period of three
(3) years from the Closing Date, each of EW Investment, LP, Striker Partners I,
L.P. and John K. Cowles shall not engage in any of the following activities,
either directly or indirectly (individually, or through or on behalf of another
entity, as owner, partner, employee, agent or consultant, or in any other
capacity):
                    (i) seek, solicit, or attempt to establish on behalf of any
Company Competitor, a business relationship with any Person who was a client,
customer, OEM, employee, agent (excluding employees, who are addressed in
Section 8.4.3(ii) or James Allen Hurley, II) or representative (excluding
professional service providers such as accountants or legal, tax or financial
advisors) of the Company during the twenty-four (24) months preceding the
Closing Date, or was solicited directly by the Seller during the six (6) months
preceding the Closing Date to become a client, customer, supplier, employee,
salesman, agent or representative of the business of the Company (each a
“Company Client”);
                    (i) solicit, encourage, or engage in any activity to induce
any employee of the Company or its Subsidiaries to terminate employment with the
Company, or to become employed by any other Person. For purposes of this
Section 8.4.3(ii), the term employee includes any individual who is an employee
of or consultant to the Company or its Subsidiaries during the twelve (12) month
period prior to the Closing Date, other than James Allen Hurley, II; provided,
however, that the foregoing provision will not prevent EW Investment, LP or
Striker Partners I, L.P. from soliciting any such person (a) as a result of
placing advertisements in trade journals, newspapers, internet or similar
publications or (b) as a result of the efforts of executive recruiters or other
third parties who contact such persons without any direct or indirect
solicitation by or knowing encouragement from EW Investment, LP, Striker
Partners I, L.P., Striker Investment Group or any employees of Striker
Investment Group, L.P. (collectively, the “Relevant Parties”); or
                    (ii) establish, engage, own, manage, operate, join or
control, or participate in the establishment, ownership, management, operation
or control of, or be a director, officer, employee, salesman, agent or
representative of, or be a consultant to, any Company Competitor; provided,
however, that it shall not be a violation of this Section 8.4 for any Relevant
Party to own, directly or indirectly, solely as an investment, securities of any
Person that are traded on a national securities exchange or the Nasdaq Stock
Market (or a recognized securities exchange outside the U.S.) if such Relevant
Party does not, directly or indirectly, own more than 3% or more of the voting
securities of such Person; provided, further, that it shall not be a violation
of this Section 8.4 for Richard A. Graham to own, directly or indirectly, solely
as an investment, securities of any Person that are traded on a national
securities exchange or the Nasdaq Stock Market (or a recognized securities
exchange outside the U.S.) if Richard A. Graham does not, directly or
indirectly, own 5% or more of the voting securities of such Person.

54



--------------------------------------------------------------------------------



 



               8.4.4 Acknowledgment. Each Seller acknowledges that the covenants
of such Seller set forth in this Section 8.4 are an essential element of this
Agreement and that, but for such Seller’s agreement to comply with these
covenants, Buyer would not have entered into this Agreement. Each Seller
acknowledges that this Section 8.4 constitutes an independent covenant that
shall not be affected by performance or nonperformance of any other provision of
this Agreement by Buyer. Each Seller has independently consulted with his or its
respective counsel (as the case may be) and after such consultation agrees that
the covenants set forth in this Section 8.4 are reasonable and proper.
          8.5. Nondisparagement.
                    (i) From and after the Closing Date, each Seller and Striker
Partners I, L.P. shall not at any time disparage the business of the Company,
Buyer or any of their respective Affiliates after the Closing Date or their
relationships with any of their respective past, existing or prospective
customers, employees, suppliers or other business relationships; provided, that
the making of any claim or initiation of a Proceeding pursuant to this Agreement
or the enforcement of such Seller’s rights under this Agreement against Buyer or
its Affiliates will not in and of itself violate this Section 8.5(i).
                    (ii) From and after the Closing Date, the Buyer shall not at
any time disparage any of the Sellers or any of their respective Affiliates or
their relationships with any of their respective past, existing or prospective
customers, employees, suppliers or other business relationships; provided, that
the making of any claim or initiation of a Proceeding against a Seller will not
in and of itself violate this Section 8.5(ii).
          8.6. Reserved.
          8.7. Directors’ and Officers’ Indemnification.
               8.7.1 Buyer and each Seller agree that, to the maximum extent
permitted by applicable law, all rights to indemnification and exculpation from
liability for acts or omissions occurring prior to the Closing Date now existing
in favor of the current or former general partners (or any directors, officers,
managers, members of the board of advisors, or members of any such general
partner), directors, officers, employees and other agents of the Company and its
Subsidiaries (collectively, “Protected Agents”), including as provided in the
limited partnership agreement of the Company, will survive the Closing and will
continue in full force and effect in accordance with their respective terms for
a period of not less than six (6) years after the Closing Date.
               8.7.2 From and after the Closing Date, Buyer shall, and shall
cause the Company and its Subsidiaries to, indemnify, defend, and hold harmless
each Person that is now, or has been at any time prior to the date hereof or who
becomes prior to the Closing, a Protected Agent, against any and all losses,
damages, liabilities, deficiencies, claims, interest, awards,

55



--------------------------------------------------------------------------------



 



judgments, penalties, fees, costs and expenses (including amounts paid in
respect of judgments, fines, penalties or settlement of any Proceeding and legal
fees and expenses reasonably incurred in connection with any pending or
threatened Proceeding) arising out of or relating to any threatened or actual
Proceeding based in whole or in part on or arising out of or relating in whole
or in part to the fact that such Person is or was a partner (or director,
officer, manager, member of the board of advisors, or member of any such
partner) member, director, officer, manager, employee or other agent of the
Company or its Subsidiaries on or prior to the Closing Date and whether asserted
or claimed prior to, or at or after, the Closing Date, in each case, to the full
extent permitted under applicable law to indemnify such Persons, provided, that
Buyer shall not, and shall not be required to, cause the Company and its
Subsidiaries to pay expenses in advance of the final disposition of any such
proceeding to each such indemnified person.
     9. Indemnification.
          9.1. Sellers’ Indemnification. Following the Closing and subject to
the limitations and conditions set forth in this Section 9, each Seller shall,
on a several basis, indemnify and hold harmless Buyer, and its successors and
assigns, and its directors, officers, members, employees, agents and
representatives (collectively, the “Buyer Group”) from and against any and all
Losses arising out of or caused by any or all of the following:
               9.1.1 Seller’s Misrepresentation. Any breach of any warranty or
representation made by such Seller in Section 3 of this Agreement, it being
understood that no Seller shall be liable for the breach of, or inaccuracy in,
any representations or warranties made by any other Seller.
               9.1.2 Seller’s Nonperformance. Any failure or refusal of such
Seller to satisfy or perform any covenant of such Seller set forth in this
Agreement required to be satisfied or performed by such Seller pursuant to this
Agreement, it being understood that no Seller shall be liable for the breach of,
or failure to perform, any covenants made by any other Seller.
               9.1.3 Notwithstanding the foregoing, for so long as any amounts
remain in the Indemnification Escrow, to the extent the Buyer Group is entitled
to indemnification for Losses pursuant to this Section 9.1, Buyer must first
seek recovery of such Losses from the Indemnification Escrow. To the extent the
Buyer Group is entitled to indemnification for Losses pursuant to this
Section 9.1 in excess of the funds remaining in the Indemnification Escrow, it
is understood that Buyer and other members of the Buyer Group shall be required
to pursue, on a several basis, the Seller who breached the representation,
warranty or covenant in question, and no other Seller shall be liable for such
breach.
          9.2. Sellers’ Indemnification Related to the Company’s
Representations, Warranties and Non-Performance. Following the Closing and
subject to the limitations and conditions set forth in this Section 9, the
Sellers shall on a several basis, indemnify and hold

56



--------------------------------------------------------------------------------



 



harmless the Buyer Group from and against any and all Losses arising out of or
caused by any or all of the following:
               9.2.1 Company’s Misrepresentation. Any breach of any warranty or
representation made by the Company in Section 4 of this Agreement.
               9.2.2 Company’s Pre-Closing Nonperformance. Any failure or
refusal of the Company to satisfy or perform any covenant of the Company set
forth in this Agreement required to be satisfied or performed by the Company
pursuant to this Agreement, but only to the extent such covenant and failure
relates to the performance of obligations prior to the Closing Date.
               9.2.3 Unpaid Transaction Expenses. Any failure by the Company or
the Sellers to have paid all Unpaid Transaction Expenses concurrent with or
prior to the Closing.
               9.2.4 Notwithstanding the foregoing, for so long as any amounts
remain in the Indemnification Escrow, to the extent the Buyer Group is entitled
to indemnification for Losses pursuant to this Section 9.2, Buyer must first
seek recovery of such Losses from the Indemnification Escrow. To the extent the
Buyer Group is entitled to indemnification for Losses pursuant to this
Section 9.2 in excess of the funds remaining in the Indemnification Escrow, it
is understood that Buyer and other members of the Buyer Group shall be required
to pursue, on a several basis, the Sellers pro rata (it being understood that a
Seller’s “pro rata” portion shall be based on the percentages set forth next to
each Seller’s name on Section 9 of the Schedules).
          9.3. Buyer’s and the Company’s Indemnification. Following the Closing,
the Buyer and the Company shall indemnify and hold harmless the Sellers, their
successors and assigns and their directors, officers, members, employees, agents
and representatives (each a “Seller Indemnitee”), from and against any and all
Losses, arising out of or caused by, any of the following:
               9.3.1 Buyer’s Misrepresentation. Any breach of any warranty or
representation made by Buyer in this Agreement.
               9.3.2 Buyer’s Nonperformance. Any failure or refusal by Buyer to
satisfy or perform any covenant, term or condition of this Agreement required to
be satisfied or performed by it pursuant to this Agreement.
               9.3.3 Company’s Post-Closing Nonperformance. Any failure or
refusal of the Company to satisfy or perform any covenant of the Company set
forth in this Agreement required to be satisfied or performed by the Company
pursuant to this Agreement, but only to the extent such covenant and failure
relates to the performance of obligations from and after the Closing Date.

57



--------------------------------------------------------------------------------



 



          9.4. Indemnification Procedures. With respect to each event,
occurrence or matter (“Indemnification Matter”) as to which any member of the
Buyer Group or any of the Company or the Sellers, as the case may be (in either
case, referred to collectively as, the “Indemnitee”), is or may reasonably be
entitled to indemnification from the Sellers under Section 9.1 or 9.2 or from
Buyer or the Company under Section 9.3, as the case may be (in either case
referred to collectively as, the “Indemnitor”):
               9.4.1 Notice. Within ten (10) calendar days after the Indemnitee
receives written documents underlying the Indemnification Matter or, if the
Indemnification Matter does not involve a third-party action, suit, claim or
demand, as promptly as practicable after the Indemnitee first has actual
knowledge of the Indemnification Matter or of other matters from which an
Indemnification Matter is reasonably likely to result, the Indemnitee shall give
written notice coupled with reasonable supporting detail to the Indemnitor of
the nature of the Indemnification Matter and the amount demanded or claimed in
connection therewith (“Indemnification Notice”), together with copies of any
such written documents. No indemnification for Losses associated with an
Indemnification Matter shall be available if (i) the related Indemnification
Notice is not timely given and (ii) such failure to provide a timely
Indemnification Notice prejudices the Indemnitor’s ability to remedy, remediate,
mitigate or otherwise minimize the effect of the underlying Indemnification
Matter. Any action required to be taken by, or any notice required to be
delivered to, the Sellers under this Section 9.4 may be taken by, or delivered
to, the Seller Representative on behalf of the Sellers.
               9.4.2 Defense. If a third-party action, suit, claim or demand is
involved, then, upon receipt of the Indemnification Notice, the Indemnitor shall
have thirty (30) calendar days after said notice is given to elect, by written
notice given to the Indemnitee, to undertake, conduct and control, through
counsel of its own choosing which is reasonably acceptable to the Indemnitee and
at Indemnitor’s sole expense, the good faith settlement or defense of such
claim, and the Indemnitee shall cooperate with the Indemnitor in connection
therewith; provided: (a) all settlements require the prior reasonable
consultation with the Indemnitee and the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld, provided that the
Indemnitor may settle any such claim without the prior consent of the Indemnitee
if such settlement involves the full release of the Indemnitee and the
Indemnitor agrees to pay all amounts payable pursuant to such settlement, and
(b) the Indemnitee shall be entitled to participate in such settlement or
defense through counsel chosen by the Indemnitee, provided that Indemnitee
acknowledges and accepts in writing full liability for the applicable
Indemnification Matter and the fees and expenses of such counsel shall be borne
by the Indemnitee. So long as the Indemnitor is contesting any such claim in
good faith, the Indemnitee shall not pay or settle any such claim; provided,
however, that notwithstanding the foregoing, the Indemnitee shall have the right
to pay or settle any such claim at any time, provided that in such event the
Indemnitee shall waive any right of indemnification therefor by the Indemnitor.
If the Indemnitor does not make a timely election to undertake the good faith
defense or settlement of the claim as aforesaid, then the Indemnitee shall have
the right to contest, settle or compromise the claim at

58



--------------------------------------------------------------------------------



 



its exclusive discretion, at the risk and expense of the Indemnitor. In any
event, the Indemnitor and the Indemnitee shall fully cooperate with each other
in connection with the defense of such claim, including without limitation by
furnishing all available documentary or other evidence as is reasonably
requested by the other. If the Indemnitee fails to consent to a settlement that
imposes only monetary damages, then the Indemnitor’s liability with respect to
such matter shall be limited to the amount of such rejected settlement.
               9.4.3 Payments. All amounts owed by the Indemnitor to the
Indemnitee (if any) shall be paid in full within ten (10) Business Days after a
final judgment (without further right of appeal) determining the amount owed is
rendered, or after a final settlement or agreement as to the amount owed is
executed, unless otherwise provided in such final settlement or agreement.
          9.5. Limits on Indemnification. Indemnification under this Section 9
shall be limited as follows:
               9.5.1 Basket. No Seller shall have liability under Section 9
unless and until the aggregate amount otherwise payable to the Buyer Group under
this Section 9 exceeds Six Hundred Fifty Thousand Dollars ($650,000) (the
“Basket”), in which event the applicable member of Buyer Group entitled to
indemnification pursuant to this Section 9 shall be entitled to only those
amounts in excess of the Basket; provided, however, that the limitations set
forth in this Section 9.5.1 shall not apply in the case of any Indemnification
Matter to the extent that such Indemnification Matter arises out of or involves
Losses incurred due to (i) a breach of any Fundamental Representation or
representation set forth in Section 4.11 (Tax Matters), (ii) fraud by the
Sellers or the Company, or (iii) the failure of a Seller to satisfy or perform
any post-Closing covenant under the terms of this Agreement.
               9.5.2 Ceiling. The Sellers’ total liability in the aggregate
under this Section 9 shall not exceed Nine Million Dollars ($9,000,000) (the
“Ceiling”), and no Seller’s aggregate liability under this Section 9 shall
exceed the amount equal to the lesser of: (x) such Seller’s pro rata portion of
the Ceiling and (y) such Seller’s pro rata portion of the Losses for which the
Buyer Group is entitled to be indemnified under this Section 9 (it being
understood that a Seller’s “pro rata” portion shall be based on the percentages
set forth next to each Seller’s name on Section 9 of the Schedules); provided,
however, that the limitations set forth in this Section 9.5.2 shall not apply in
the case of any Indemnification Matter to the extent such Indemnification Matter
arises out of or involves Losses incurred due to (i) a breach of any Fundamental
Representation or representation set forth in Section 4.11 (Tax Matters),
(ii) fraud by the Sellers or the Company or (iii) the failure of a Seller to
satisfy or perform any post-Closing covenant under the terms of this Agreement.
               9.5.3 Buyer Ceiling. The Buyer’s total liability in the aggregate
under this Section 9 shall not exceed the Purchase Price; provided, however,
that the limitations set forth in this Section 9.5.3 shall not apply in the case
of any Indemnification Matter to the extent

59



--------------------------------------------------------------------------------



 



such Indemnification Matter arises out of or involves Losses incurred due to
(i) fraud by the Buyer or (ii) the failure of the Buyer to satisfy or perform
any post-Closing covenant under the terms of this Agreement.
               9.5.4 Threshold. No member of the Buyer Group shall be entitled
to indemnification under this Section 9 with respect to any Indemnification
Matter unless the Losses therefrom exceed Twenty Thousand Dollars ($20,000);
provided, however, that the limitations set forth in this Section 9.5.4(i) shall
not apply in the case of any Indemnification Matter to the extent that such
Indemnification Matter arises out of or involves Losses incurred due to (i) a
breach of any Fundamental Representation, (ii) fraud by the Sellers or the
Company, or (iii) the failure of a Seller to satisfy or perform any post-Closing
covenant under the terms of this Agreement.
               9.5.5 Excluded Intellectual Property Losses. Notwithstanding
anything to the contrary herein, no member of the Buyer Group shall be entitled
to any indemnification for any Excluded Intellectual Property Losses.
               9.5.6 Recourse to Escrow. Without limiting the foregoing:
                    (i) the sole source of indemnification under this Section 9
for Losses incurred by the Buyer Group shall be the amount then remaining in the
Indemnification Escrow, and no member of the Buyer Group shall have recourse
directly to any Seller for any such Losses;
                    (ii) upon depletion or exhaustion of the Indemnification
Escrow, no Seller shall have any further liability or obligation under
Section 9.2; and
                    (iii) the aggregate amount of Losses for which the Buyer
Group shall be indemnified under Section 9.2 shall not exceed the amount of the
Indemnification Escrow;
                    (iv) provided, however, that the limitations set forth in
Sections 9.5.6(i) - (iii) shall not apply in the case of any Indemnification
Matter to the extent that such Indemnification Matter arises out of or involves
Losses incurred due to (i) a breach of any Fundamental Representation or
representation set forth in Section 4.11 (Tax Matters), (ii) fraud by the
Sellers or the Company or (iii) the failure of a Seller to satisfy or perform
any post-Closing covenant under the terms of this Agreement.
               9.5.7 Pro-Rata Liability. Notwithstanding anything to the
contrary contained herein, the aggregate amount of Losses for which the Buyer
Group shall be indemnified by any Seller under any provisions of this Section 9
(including in the circumstances where the limitations set forth in
Sections 9.5.6(i)-(iii) do not apply) shall not exceed the amount equal to the
lesser of: (x) such Seller’s pro rata portion of the Purchase Price and (y) such

60



--------------------------------------------------------------------------------



 



Seller’s pro rata portion of the Losses for which the Buyer Group is entitled to
be indemnified (it being understood that a Seller’s “pro rata” portion shall be
based on the percentages set forth next to each Seller’s name on Section 9 of
the Schedules).
          9.6. Survival of Representations and Warranties. All representations
and warranties, and all covenants and agreements to be performed prior to
Closing shall survive the execution and delivery hereof and the Closing
hereunder until the close of business on April 30, 2012; provided that (i) the
representations set forth in Section 4.11 (Tax Matters) shall survive until
sixty (60) days after the expiration of the applicable statute of limitations
for the applicable underlying claim, including any extensions or waivers
thereof, and (ii) the covenants of the Parties to be performed after the Closing
Date shall survive for a period expiring on the third anniversary of the
Closing, except Sections 8.4.1 and 8.4.2, which shall survive the Closing
indefinitely, and Section 8.3, which shall survive for a period expiring on the
seventh anniversary of the Closing Date, and (iii) the Fundamental
Representations and any claims in connection with fraud shall survive
indefinitely.
          9.7. Mitigation; Losses Net of Insurance, Etc. Each Party shall take
reasonable steps to mitigate and otherwise minimize the Losses upon and after
becoming aware of any event that would be reasonably expected to give rise to
any Indemnification Matter. The amount of any Loss for which indemnification is
provided under Section 9 shall be net of (a) any amounts recovered by the
Indemnitee pursuant to any indemnification by or indemnification or other
agreement with any third party, (b) any insurance proceeds (calculated net of
any increase in insurance premiums resulting from the related claims under
applicable insurance policies) or other cash receipts or sources of
reimbursement received in respect of such Loss (each source named in clauses
(a) and (b), a “Collateral Source”), (c) an amount equal to the Tax benefit, if
any, realized by the Indemnitee attributable to such Loss and (d) any specific
accruals or reserves (or overstatement of liabilities in respect of actual
liability) included in the Financial Statements or which are reflected in the
Net Working Capital Calculation or the Closing Date Debt Calculation. The
Parties shall take and shall cause their Affiliates to take all reasonable steps
to mitigate any Loss upon becoming aware of any event that would reasonably be
expected to, or does, give rise thereto, including incurring costs only to the
minimum extent necessary to remedy a breach that gives rise to the Loss.
Indemnification under this Section 9 shall not be available to Buyer or the
Sellers, as the case may be, unless the Party seeking indemnification under this
Section 9 first uses its reasonable best efforts to seek recovery from all
Collateral Sources.
          9.8. Tax Treatment of Indemnity Payments. The Parties agree to treat
any indemnification payments made to Buyer pursuant to this Agreement as an
adjustment to the final Purchase Price, unless otherwise required by Tax law or
unless a Final Determination with respect to the indemnified Party or any of its
Affiliates causes any such payment not to be treated as an adjustment to the
Purchase Price. For purposes of this agreement “Final Determination” means
(i) with respect to federal income Taxes, a “determination” as defined in
Section 1313(a) of the Code or execution of an IRS Form 870-AD and (ii) with
respect to Taxes other than

61



--------------------------------------------------------------------------------



 



federal income Taxes, any final determination of liability in respect of a Tax
that, under applicable law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
returns or appeals from adverse determinations).
          9.9. Distributions from Escrow Fund. In the event that (a) the Seller
Representative shall not have objected to the amount claimed by Buyer for
indemnification with respect to any Loss in accordance with the procedures set
forth in the Escrow Agreement or (b) the Seller Representative has delivered
notice of its disagreement as to the amount of any indemnification requested by
Buyer and either (i) the Seller Representative (on behalf of the Sellers) and
Buyer shall have subsequent to the giving of such notice, mutually agreed that
the Sellers are obligated to indemnify Buyer for a specified amount and Buyer
and the Seller Representative shall have so jointly notified the Escrow Agent or
(ii) a final nonappealable judgment shall have been rendered by the court having
jurisdiction over the matters relating to such claim by Buyer for
indemnification from the Sellers and the Escrow Agent shall have received in the
case of clause (i) above, written instructions from the Seller Representative
(on behalf of the Sellers) and Buyer or, in the case of clause (ii) above, a
copy of the final nonappealable judgment of the court, the Escrow Agent shall
deliver to Buyer from the Escrow Fund any amount determined to be owed to Buyer
under Sections 9.1 or 9.2 in accordance with the Escrow Agreement.
          9.10. Sole Remedy/Waiver. Buyer acknowledges and agrees that following
the Closing its sole and exclusive remedy with respect to any and all claims
relating to the subject matter of this Agreement (including any
misrepresentations relating thereto or breach of or inaccuracy in any
representations or warranties) shall be pursuant to the indemnification
provisions set forth in this Section 9. Buyer hereby waives, to the fullest
extent permitted under applicable law, any and all rights, remedies, claims and
causes of action (including rights of contribution, if any) it, the Company or
its Subsidiaries may have against the Sellers or any of their Affiliates or
representatives arising under or based upon any federal, state or local statute,
law, ordinance, rule, regulation or judicial decision (including any such
relating to environmental matters or arising under or based upon any securities
law, common law or otherwise) and whether such rights or remedies are based upon
contract, tort or otherwise.
          9.11. No Consequential Damages. Notwithstanding anything to the
contrary contained herein, no Indemnitor shall be liable to or otherwise
responsible to any Indemnitee or any other Person based on any multiple of
profits or earnings or incidental, punitive, special, indirect or consequential
damages, resulting from, arising out of or incident to any Indemnification
Matter or the enforcement by any person of its rights to indemnification under
this agreement, except in the case of fraud or intentional misrepresentation or
to the extent actually payable to a third party in respect of a third-party
claim.

62



--------------------------------------------------------------------------------



 



          9.12. Other Limitations. No claim for indemnity for a particular
breach of a representation or warranty shall be made by any Party entitled to
indemnification under this Section 9 if: (i) such claim is based on an event
occurring prior to the Closing but after the date hereof, (ii) such event was
disclosed prior to the Closing to the Buyer (in the case of a claim of a member
of the Buyer Group) or the Sellers (in the case of a claim of a Seller
Indemnitee) in a writing which describes such event in reasonable detail on the
Seller Closing Certificate and (iii) the Closing occurs.
          9.13. Seller Representative.
               9.13.1 By the execution and delivery of this Agreement, each of
the Sellers hereby irrevocably constitutes and appoints Touchstone Wireless
Investment Partners, LLC, as the true and lawful agent and attorney in fact (in
such capacity, the “Seller Representative”) of the Sellers with full power of
substitution to act in the name, place and stead of the Sellers with respect to
this Agreement, the Escrow Agreement and the transactions contemplated hereby
and thereby as the Seller Representative may deem appropriate, and to act on
behalf of the Sellers in any litigation or arbitration involving this Agreement
or the Escrow Agreement, do or refrain from doing all such further acts and
things, and execute all such documents as the Seller Representative shall deem
necessary or appropriate in connection with the transactions contemplated by
this Agreement and the Escrow Agreement, including the power:
                    (i) to act for the Sellers with regard to matters pertaining
to the determination of the Purchase Price, the adjustment to the Purchase Price
and pertaining to the indemnification referred to in this Agreement, including
the power to settle any indemnity claim on behalf of the Sellers and to transact
matters of litigation;
                    (ii) to execute and deliver all ancillary agreements,
certificates and documents that the Seller Representative deems necessary or
appropriate in connection with the consummation of the transactions contemplated
by this Agreement and the Escrow Agreement;
                    (iii) to authorize the release of funds, to receive funds
and to give receipts for funds, including the Purchase Price and in respect of
any adjustments to the Purchase Price or any amounts distributed under the
Escrow Agreement;
                    (iv) to negotiate, arbitrate and settle any adjustment to
the Purchase Price under Section 2.3;
                    (v) to do or refrain from doing any further act or deed on
behalf of the Sellers that the Seller Representative deems necessary or
appropriate in its sole discretion

63



--------------------------------------------------------------------------------



 



relating to the subject matter of this Agreement or the Escrow Agreement as
fully and completely as the Sellers could do if personally present;
                    (vi) to receive service of process in connection with any
claims under this Agreement or the Escrow Agreement;
                    (vii) to sign the Seller Closing Certificate on behalf of
each Seller unless such Seller has otherwise previously advised the Seller
Representative in writing prior to Closing (it being understood that Buyer shall
have the right to rely on such executed Seller Closing Certificate as binding on
each Seller); and
                    (viii) to accept notices in accordance with Section 12.5.
               9.13.2 Touchstone Wireless Investment Partners, LLC hereby agrees
and consents to its appointment as the Seller Representative pursuant to this
Section 9.13 effective as of the date of this Agreement. The appointment of the
Seller Representative shall be deemed coupled with an interest and shall be
irrevocable, and Buyer and any other Person may conclusively and absolutely
rely, without inquiry, upon any action or decision of the Seller Representative
in all matters referred to herein; provided, however, that the Seller
Representative shall have the right to resign and appoint a successor Seller
Representative on thirty (30) days’ advance notice to the Sellers and Buyer. All
actions and decisions of Seller Representative shall be binding and conclusive
on each Seller. All notices required to be made or delivered by Buyer to the
Sellers shall be made to the Seller Representative for the benefit of the
Sellers and shall discharge in full all notice requirements of Buyer to the
Sellers with respect thereto. The Sellers hereby confirm all that the Seller
Representative shall do or cause to be done by virtue of its appointment as the
Seller Representative of the Sellers. The Seller Representative will have no
liability to the Sellers or their successors or assigns with respect to actions
taken or omitted to be taken in its capacity as Seller Representative, and shall
be entitled to indemnification from the Sellers against any loss, liability or
expenses arising out of actions taken or omitted to be taken in its capacity as
the Seller Representative (such indemnification rights to include the right to
set off any such loss, liability or expense against payments due to the
Sellers). All fees and expenses incurred by the Seller Representative pursuant
to this Agreement shall be paid by the Sellers in accordance with their pro rata
shares of the purchase price. For the avoidance of doubt, the Sellers agree that
there shall be no recourse to the Seller Representative directly or personally
for any payments required to be made by the Seller Representative in its
capacity as such hereunder.
               9.13.3 If any individual Seller should die or become
incapacitated, if any trust or estate should terminate or if any other similar
event should occur, any action taken by the Seller Representative pursuant to
this Section 9.13 shall be valid as if such death or incapacity, termination or
other event had not occurred, regardless of whether or not the Seller
Representative or Buyer shall have received notice of such death, incapacity,
termination or similar event.

64



--------------------------------------------------------------------------------



 



               9.13.4 The Sellers acknowledge and agree that One Hundred
Thousand Dollars ($100,000) (the “Seller Representative Reserve”) of the
Purchase Price will be withheld from the Closing Date Purchase Price to cover
the costs and expenses of the Seller Representative, including expenses
associated with 2010 Tax preparation, dissolution and winding up of the General
Partner and legal and accounting fees incurred prior to or after the Closing. To
the extent the Seller Representative Reserve is not used, in the discretion of
the Seller Representative, it shall be paid to the Sellers based on their pro
rata shares of the purchase price, following the Seller Representative’s
determination that such reserve is no longer necessary to or advisable in the
Seller Representative’s discharge of its duties hereunder.
     10. Termination.
          10.1. Termination. This Agreement may be terminated at any time prior
to the Closing Date:
                    (i) by mutual written consent of Buyer, on the one hand, and
the Seller Representative, on the other hand;
                    (ii) by either of the Seller Representative, on the one
hand, or Buyer, on the other hand, by written notice to the other; if (a) the
Closing shall not have been consummated by December 31, 2010; provided, however,
that the right to terminate this Agreement under this Section 10.1(ii) shall not
be available to any Party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date, or (b) any Governmental Authority of competent
jurisdiction shall have issued an order, injunction, decree or any other
judgment of any kind whatsoever or taken any other action (which action the
Parties shall have used their commercially reasonable efforts to lift), which
permanently restrains, enjoins or otherwise prohibits or makes illegal the
consummation of the transactions contemplated hereby, and such order, decree,
judgment, injunction or other action shall have become final and non-appealable;
provided, however, that the Party terminating this Agreement pursuant to this
Section 10.1(ii) shall have used its commercially reasonable efforts to have
such action vacated;
                    (iii) by written notice from Buyer to the Seller
Representative (if Buyer is not in material breach of any of its
representations, warranties, covenants and agreements under this Agreement), if
the Company or any Seller breaches or fails to perform in any material respect
any of its representations, warranties or covenants contained in this Agreement;
or
                    (iv) by written notice from the Seller Representative to
Buyer (if the Company and Sellers are not in material breach of any of their
representatives and warranties, covenants and agreements under this Agreement)
if Buyer breaches or fails to

65



--------------------------------------------------------------------------------



 



perform in any material respect any of its representations, warranties or
covenants contained in this Agreement.
          10.2. Effect of Termination. If this Agreement is terminated pursuant
to Section 10.1, all obligations of the Parties under this Agreement will
terminate, except that the obligations in Sections 9.10 (Sole Remedy/Waiver),
12.6 (Controlling Law), 12.7 (Jurisdiction and Process), 12.8 (Waiver of a Jury
Trial), 12.9 (Specific Performance) and 12.12 (Expenses) will survive; provided,
however, that, if this Agreement is terminated by a Party because of the breach
of this Agreement by another Party of any of its covenants or obligations
contained in this Agreement, or because one or more of the conditions to the
terminating Party’s obligations under this Agreement is not satisfied as a
result of the other Party’s failure to comply with its covenant or obligations
contained in this Agreement, then the terminating Party’s right to pursue all
legal remedies will survive such termination unimpaired (including under
Section 12.9 (Specific Performance)). Nothing in this Section 10.2 shall be
deemed to release any Party from any liability for any breach by such Party of
the terms, conditions, covenants and other provisions of this Agreement or to
impair the right of any Party to compel specific performance by any other Party
of its obligations under this Agreement.
     11. Tax Matters.
          11.1. Pre-Closing Tax Returns. Sellers shall prepare or cause to be
prepared all Tax Returns with respect to the Company and its Subsidiaries for
Pre-Closing Tax Periods that are required to be filed after the Closing Date.
Sellers shall prepare such Tax Returns consistent with the past practices of the
Company and its Subsidiaries unless contrary to applicable law. Sellers shall
file all Pre-Closing Tax Period Tax Returns on or before the due date, as
extended by any proper extension. Sellers shall include on the Tax Returns for
the Pre-Closing Tax Periods the income of the Company and its Subsidiaries for
all applicable Pre-Closing Tax Periods. The Sellers shall timely pay all Taxes
of the Company and its Subsidiaries required to be paid in connection with any
Pre-Closing Tax Periods to the extent in excess of the amounts included in the
calculation of Net Working Capital; the remaining amount of Taxes of the Company
and its Subsidiaries required to be paid in connection with any Pre-Closing Tax
Periods shall be paid by Buyer and any such payment shall be made by Buyer to
the Seller Representative within five calendar days of the date when the Sellers
notify Buyer of an amount of such Taxes that are payable to the relevant
Governmental Authority. The Sellers shall pay all fees and expenses associated
with preparing the Tax Returns for the Pre-Closing Tax Periods.
          11.2. Straddle Period Tax Returns. Buyer shall prepare or cause to be
prepared and timely file or cause to be timely filed any Tax Returns of the
Company and its Subsidiaries for Straddle Tax Periods that are required to be
filed after the Closing Date. Buyer shall prepare such Tax Returns consistent
with the past practices of the Company and its Subsidiaries unless contrary to
applicable law. The Sellers shall pay to Buyer an amount equal to the portion of
such Taxes of the Company and its Subsidiaries which relates to the portion of
such Straddle Tax

66



--------------------------------------------------------------------------------



 



Period ending on the Closing Date; provided, however, that the Sellers shall
only be liable for Taxes in excess of the amounts included in the calculation of
Net Working Capital. Any such payment for Taxes for any Straddle Tax Period
shall be made by the Sellers to Buyer within five calendar days of the date when
Buyer notifies the Seller Representative of an amount of such Taxes that are
payable to the relevant Governmental Authority. For purposes of this Section
11.2, in the case of any Taxes that are imposed on a periodic basis and are
payable for a Straddle Tax Period, the portion of such Tax which relates to the
portion of such Tax period ending on the Closing Date shall (a) in the case of
any Tax other than Taxes based upon or related to income or receipts, be deemed
to be the amount of such Tax for the entire Tax period multiplied by a fraction
the numerator of which is the number of days in the Tax period ending on the
Closing Date and the denominator of which is the number of days in the entire
Tax period, and (b) in the case of any Tax based upon or related to income or
receipts be deemed equal to the amount which would be payable if the relevant
Tax period ended on the Closing Date. Any credits relating to a Straddle Tax
Period shall be taken into account as though the relevant Tax period ended on
the Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with prior practice (to the
extent permitted by law) of the Company and its Subsidiaries.
          11.3. Transfer Taxes. Notwithstanding any other provisions of this
Agreement to the contrary, the Sellers shall pay one-half and Buyer shall pay
one-half of all sales, use, stock transfer, stamp, recording, real property
transfer and similar Taxes (“Transfer Taxes”), if any, required to be paid in
connection with the sale of the Equity Interests contemplated by this Agreement.
The Sellers, after the review and consent by Buyer, shall file such applications
and documents as shall permit any such Transfer Taxes to be assessed and paid on
or prior to the Closing in accordance with any available pre-sale filing
procedure. Buyer shall execute and deliver all instruments and certificates
necessary to enable the Sellers to comply with the foregoing. Buyer shall
complete and execute a resale or other exemption certificate with respect to the
inventory items sold hereunder, and shall provide the Sellers with an executed
copy thereof.
          11.4. Cooperation on Tax Matters. The Sellers and Buyer shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to this Agreement and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
          11.5. Audits. Buyer shall provide the Seller Representative with
notice of any written inquiries, audits, examinations or proposed adjustments by
the IRS or any other Governmental Authority, which relate to any Pre-Closing Tax
Periods within thirty (30) calendar days of receipt of such notice. The Seller
Representative shall have the sole right to represent the

67



--------------------------------------------------------------------------------



 



interests of Company and its Subsidiaries in any Tax audit or other proceeding
relating to any Pre-Closing Tax Period, to employ counsel of its choice at its
own expense, and to settle any issues and to take any other actions in
connection with such proceedings relating to such taxable periods; provided,
however, that (i) the Sellers must acknowledge in writing their liability under
this Agreement to hold Buyer and the Company harmless against the full amount of
any adjustment which may be made as a result of such Tax audit or other
proceeding relating to any Pre-Closing Tax Period; (ii) the Seller
Representative (a) shall use reasonable efforts to inform Buyer of the status of
any such proceedings, (b) shall make available to Buyer (at Buyer’s cost and
expense) copies of any pleadings, correspondence, and other documents as Buyer
may reasonably request, (c) shall consult with Buyer prior to the settlement of
any such proceedings and (d) shall obtain the prior written consent of Buyer
prior to the settlement of any such proceedings that would affect Buyer in any
taxable period ending after the Closing Date, which consent shall not be
unreasonably withheld; provided further, however, that Buyer and counsel of its
own choosing shall have the right to participate in, but not direct, the
prosecution or defense of such proceedings at Buyer’s sole expense. Buyer shall
have the right to control all other Tax audits or proceedings of Company;
provided, however, that Buyer shall not settle any such proceedings without the
consent of the Sellers, which consent shall not be unreasonably withheld, if the
Sellers would incur any additional Taxes for (i) Pre-Closing Tax Periods or
(ii) the portion of the Straddle Tax Period ending on the Closing Date. Buyer
and the Company shall execute and deliver to the Seller Representative such
powers of attorney and other documents as may be necessary or appropriate to
give effect to the foregoing.
     12. Additional Terms and Provisions.
          12.1. No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
          12.2. Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof (other than the Confidentiality Agreement); provided,
however, that the exhibits and schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.
          12.3. Schedules. Schedule references in this Agreement refer to the
Schedules. Certain information included in the Schedules has been included
solely for informational purposes. The inclusion of information in the Schedules
shall not be deemed an admission or acknowledgement that such information is
required to be listed in the schedules, that such items are material to the
Company or its Subsidiaries, that such items are expected to have a Material
Adverse Effect or that such items are within or outside of the ordinary course
of business. Furthermore, the inclusion in the Schedules of information or the
exclusion of information from

68



--------------------------------------------------------------------------------



 



the Schedules will not be deemed to establish any level of materiality for
purposes of this Agreement. The Schedules are arranged in sections corresponding
to those contained in this Agreement merely for convenience, and the disclosure
of an item in one section or subsection of the Schedules as an exception will be
deemed adequately disclosed as an exception with respect to all other covenants,
representations or warranties to the extent the relevance of such disclosure is
reasonably apparent on its face to such other covenants, representations or
warranties, notwithstanding the presence or absence of any appropriate section
or subsection of the Schedules with respect to such other covenants,
representations or warranties or an appropriate cross reference thereto. The
information and statements contained in the Schedules are not intended to
constitute and shall not be construed as constituting, representations,
warranties, covenants or agreements of the Sellers except as and to the extent
provided in the text of this Agreement. Any summary or description of any law or
regulation, contract or other document contained in the schedules is qualified
in its entirety by the full text of such law or regulation, contract or other
document.
          12.4. Assignment. No Party hereto shall assign this Agreement or any
part hereof without the prior written consent of the other Parties; provided,
however, Buyer may assign its rights and obligations under this Agreement, in
whole or in part, without consent, to any of its Subsidiaries or Affiliates or
any Person that acquires all or substantially all of the capital stock or assets
of Buyer or the Company and its Subsidiaries, provided that Buyer shall remain
directly liable for all of its obligations hereunder notwithstanding any such
assignment. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns.
          12.5. Notices. All notices and other communications among the Parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person or by a nationally recognized overnight courier service
(costs prepaid), (b) five (5) days after posting in the United States mail
having been sent registered or certified mail return receipt requested, or
(c) when delivered by facsimile and promptly confirmed by delivery in person or
post as aforesaid in each case, with postage prepaid, addressed as follows:
If to the Seller Representative, to:
Touchstone Wireless Investment Partners, LLC
c/o Striker Partners
The Graham Group
3811 West Chester Pike
Building 2, Suite 150
Newtown Square, PA 19073
Attention: Mr. Derek R. Spence
Fax No.: (610) 722-0800

69



--------------------------------------------------------------------------------



 



with copies to:
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: David S. Denious, Esq.
Fax No.: (215) 994-2222
If to Buyer, to:
Brightpoint, Inc.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278
Attention: Legal Department
Fax No.: (317) 707-2514
with copies to:
Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention: Robert J. Mittman
Fax No.: (212) 885-5001
or to such other address or addresses as the Parties may from time to time
designate in writing.
          12.6. Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
          12.7. Jurisdiction and Process. In any action between or among any of
the Parties, whether arising out of this Agreement, any of the agreements
contemplated hereby or otherwise, (a) each of the Parties irrevocably consents
to the exclusive jurisdiction and venue of the federal and state courts located
in New York, New York, (b) if any such action is commenced in a state court,
then, subject to applicable law, no Party shall object to the removal of such
action to any federal court located in New York, New York, (c) each of the
Parties irrevocably agrees to designate a service company located in the United
States as its agent for service of process and consents to service of process by
first class certified mail, return receipt requested, postage prepaid, to the
address at which such Party is located, and (d) the prevailing Parties shall be

70



--------------------------------------------------------------------------------



 



entitled to recover their reasonable attorneys’ fees, costs and disbursements
from the other Parties (in addition to any other relief to which the prevailing
Parties may be entitled).
          12.8. Waiver of a Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.
          12.9. Specific Performance. The Parties agree that irreparable damage
may occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled (without the
requirement to post a bond or other security) to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in addition to any other remedy to which they are
entitled at law or in equity. The rights and remedies of the Parties shall be
cumulative (and not alternative).
          12.10. Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and the Seller Representative. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
          12.11. Severability; No Waiver. Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
Party, and no course of dealing between or among any of the Parties, shall
constitute a waiver of, or shall preclude any other or further exercise of, any
right, power or remedy.

71



--------------------------------------------------------------------------------



 



          12.12. Expenses. Each of the Parties hereto will bear its own costs
and expenses (including legal, investment banker, and accounting fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.
          12.13. Full Understanding. Each of the Parties hereto hereby
acknowledges and confirms that his or its representatives have read and
understand the entirety of this Agreement, including, without limitation, the
representations and warranties, covenants and indemnification obligations
contained herein.
          12.14. Construction. In construing this Agreement, including the
exhibits and schedules hereto, the following principles shall be followed:
(a) the terms “herein,” “hereof,” “hereby,” “hereunder” and other similar terms
refer to this Agreement as a whole and not only to the particular Article,
Section or other subdivision in which any such terms may be employed; (b) except
as otherwise set forth herein, references to Articles, Sections, schedules and
exhibits refer to the Articles, Sections, schedules and exhibits of this
Agreement, which are incorporated in and made a part of this Agreement; (c) a
reference to any Person shall include such Person’s predecessors; (d) all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP; (e) no consideration shall be given to the headings of
the Articles, Sections, schedules, exhibits, subdivisions, subsections or
clauses, which are inserted for convenience in locating the provisions of this
Agreement and not as an aid in its construction; (f) the word “includes” and
“including” and their syntactical variants mean “includes, but is not limited
to” and “including, without limitation,” and corresponding syntactical variant
expressions; (g) a defined term has its defined meaning throughout this
Agreement, regardless of whether it appears before or after the place in this
Agreement where it is defined, including in any schedule or exhibit; (h) the
word “dollar” and the symbol “$” refer to the lawful currency of the United
States of America; (i) the plural shall be deemed to include the singular and
vice versa; and (h) unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa.
          12.15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
          12.16. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          12.17. References. All words used in this Agreement shall be construed
to be of such number and gender as the context requires or permits.
          12.18. Provision Respecting Legal Representation. Each of the Parties
hereby agrees, on its own behalf and on behalf of its directors, members,
partners, officers, employees and affiliates, that Dechert LLP may serve as
counsel to any of the Sellers or the Company and

72



--------------------------------------------------------------------------------



 



their respective Affiliates (individually and collectively, the “Seller Group”),
on the one hand, and the Company, on the other hand, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, and that, following
consummation of the transactions contemplated hereby, Dechert LLP (or any
successor) may serve as counsel to the Seller Group or any individual member
thereof or any director, member, partner, officer, employee or affiliate of any
member of the Seller Group or the Company, in connection with any Proceeding,
claim or obligation arising out of or relating to this Agreement or the
transactions contemplated by this Agreement, notwithstanding such representation
and each of the Parties hereby consents thereto and waives any conflict of
interest arising therefrom, and each of such Parties shall cause any affiliate
thereof to consent to waive any conflict of interest arising from such
representation.
-Signature Page Follows-

73



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the Agreement Date.
BUYER:
BRIGHTPOINT NORTH AMERICA L.P.
By: Brightpoint North America, Inc., its general partner

            By:   /s/ STEVEN E. FIVEL         Name:   Steven E. Fivel       
Title:   Executive Vice President and Secretary   

            TOUCHSTONE ACQUISITION LLC
      By:   /s/ STEVEN E. FIVEL         Name:   Steven E. Fivel        Title:  
Executive Vice President and Secretary   

THE COMPANY:

            TOUCHSTONE WIRELESS REPAIR AND LOGISTICS, LP
      By:   /s/ JOHN COWLES         Name:   John Cowles        Title:   Chief
Executive Officer     

[Signature Page to Interest Purchase Agreement]

 



--------------------------------------------------------------------------------



 



THE SELLERS:

            TOUCHSTONE WIRELESS INVESTMENT PARTNERS, LLC
      By:   /s/ Derek R. Spence       Name:   Derek R. Spence       Title:  
Authorized Person       IMAGE 1 WIRELESS, INC.
      By:   /s/ James Allen Hurley II       Name:   James Allen Hurley, II      
Title:   President       EW INVESTMENT, LP
      By:   /s/ Derek R. Spence       Name:   Derek R. Spence       Title:  
Authorized Person    

     
/s/ John K. Cowles
 
JOHN K. COWLES
   

[Signature Page to Interest Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     
/s/ David Lundberg
 
DAVID LUNDBERG
   
 
   
 
   
/s/ Jason Potter
 
JASON POTTER
   
 
   
 
   
/s/ David Edwards
 
DAVID EDWARDS
   
 
   
 
   
/s/ Chris Hawk
 
CHRIS HAWK
   
 
   
 
   
/s/ Michael Ball
 
MICHAEL BALL
   
 
   
 
   
/s/ Keith Clark
 
KEITH CLARK
   
 
   
 
   
 
   
/s/ David Hunter
 
DAVID HUNTER
   

Solely with respect to Sections 8.4.3 and 8.5(i):

          STRIKER PARTNERS I, L.P.
      By:   /s/ Derek R. Spence       Name:   Derek R. Spence       Title:  
Managing Principal  

[Signature Page to Interest Purchase Agreement]

 